Exhibit 10.1

 

 

 

$25,000,000

CREDIT AGREEMENT

dated as of December 9, 2009,

among

NORCRAFT COMPANIES, L.P.,

as Borrower,

NORCRAFT INTERMEDIATE HOLDINGS, L.P.

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO

and

UBS SECURITIES LLC,

as Arranger, Bookmanager, Documentation Agent and Syndication Agent,

and

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Agent and Collateral Agent,

and

UBS LOAN FINANCE LLC,

as Swingline Lender

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page ARTICLE I DEFINITIONS    1 Section 1.01    Defined Terms    1
Section 1.02    Classification of Loans and Borrowings    36 Section 1.03   
Terms Generally    36 Section 1.04    Accounting Terms; GAAP    37 Section 1.05
   Resolution of Drafting Ambiguities    37 ARTICLE II THE CREDITS    37
Section 2.01    Commitments    37 Section 2.02    Loans    37 Section 2.03   
Borrowing Procedure    38 Section 2.04    Evidence of Debt; Repayment of Loans
   39 Section 2.05    Fees    40 Section 2.06    Interest on Loans    41
Section 2.07    Termination and Reduction of Commitments    41 Section 2.08   
Interest Elections    42 Section 2.09    [RESERVED]    43 Section 2.10   
Optional and Mandatory Prepayments of Loans    43 Section 2.11    Alternate Rate
of Interest    46 Section 2.12    Yield Protection    46 Section 2.13   
Breakage Payments    48 Section 2.14    Payments Generally; Pro Rata Treatment;
Sharing of Setoffs    48 Section 2.15    Taxes    50 Section 2.16    Mitigation
Obligations; Replacement of Lenders    53 Section 2.17    Swingline Loans    54
Section 2.18    Letters of Credit    55 Section 2.19    Defaulting Lenders    62
Section 2.20    Determination of Borrowing Base    63 Section 2.21    Accounts;
Cash Management    67 ARTICLE III REPRESENTATIONS AND WARRANTIES    68
Section 3.01    Organization; Powers    68 Section 3.02    Authorization;
Enforceability    68 Section 3.03    No Conflicts    68 Section 3.04   
Financial Statements; Projections    69 Section 3.05    Properties    69
Section 3.06    Intellectual Property    70 Section 3.07    Equity Interests and
Subsidiaries    71 Section 3.08    Litigation; Compliance with Laws    71
Section 3.09    Agreements    71 Section 3.10    Federal Reserve Regulations   
72

 

-i-



--------------------------------------------------------------------------------

      Page

Section 3.11

   Investment Company Act    72

Section 3.12

   Use of Proceeds    72

Section 3.13

   Taxes    72

Section 3.14

   No Material Misstatements    73

Section 3.15

   Labor Matters    73

Section 3.16

   Solvency    73

Section 3.17

   Employee Benefit Plans    73

Section 3.18

   Environmental Matters    74

Section 3.19

   Insurance    76

Section 3.20

   Security Documents    76

Section 3.21

   Anti-Terrorism Laws    78

Section 3.22

   Location of Material Inventory    78

Section 3.23

   Accuracy of Borrowing Base    79 ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
   79 Section 4.01    Conditions to Initial Credit Extension    79

Section 4.02

   Conditions to All Credit Extensions    83 ARTICLE V AFFIRMATIVE COVENANTS   
85 Section 5.01    Financial Statements, Reports, etc.    85

Section 5.02

   Litigation and Other Notices    87

Section 5.03

   Existence; Businesses and Properties    87

Section 5.04

   Insurance    88

Section 5.05

   Obligations and Taxes    89

Section 5.06

   Employee Benefits    89

Section 5.07

   Maintaining Records; Access to Properties and Inspections; Annual Meetings   
90

Section 5.08

   Use of Proceeds    90

Section 5.09

   Compliance with Environmental Laws; Environmental Reports    90

Section 5.10

   Additional Collateral; Additional Guarantors    91

Section 5.11

   Security Interests; Further Assurances    92

Section 5.12

   Information Regarding Collateral    93

Section 5.13

   Borrowing Base-Related Reports    93

Section 5.14

   Borrowing Base Verification; Inventory Appraisals    94

Section 5.15

   Post-Closing Collateral Matters    94 ARTICLE VI NEGATIVE COVENANTS    95
Section 6.01    Indebtedness    95

Section 6.02

   Liens    97

Section 6.03

   Sale and Leaseback Transactions    100

Section 6.04

   Investment, Loan, Advances and Acquisitions    100

Section 6.05

   Mergers and Consolidations    101

Section 6.06

   Asset Sales    102

Section 6.07

   Dividends    103

Section 6.08

   Transactions with Affiliates    104

 

-ii-



--------------------------------------------------------------------------------

      Page Section 6.09    [RESERVED]    105 Section 6.10    Prepayments of
Other Indebtedness; Modifications of Organizational Documents and Other
Documents, etc.    105 Section 6.11    Limitation on Certain Restrictions on
Subsidiaries    106 Section 6.12    Limitation on Issuance of Capital Stock   
107 Section 6.13    Limitation on Creation of Subsidiaries    107 Section 6.14
   Business    107 Section 6.15    Limitation on Accounting Changes    108
Section 6.16    Fiscal Year    108 Section 6.17    No Further Negative Pledge   
108 Section 6.18    Compliance with Anti-Terrorism Laws    109 Section 6.19   
Borrower Limited Partnership Agreement    109 ARTICLE VII GUARANTEE    109
Section 7.01    The Guarantee    109 Section 7.02    Obligations Unconditional
   110 Section 7.03    Reinstatement    111 Section 7.04    Subrogation;
Subordination    111 Section 7.05    Remedies    111 Section 7.06    Instrument
for the Payment of Money    111 Section 7.07    Continuing Guarantee    111
Section 7.08    General Limitation on Guarantee Obligations    112 Section 7.09
   Release of Guarantors    112 Section 7.10    Right of Contribution    112
Section 7.11    Interest Act (Canada)    112 ARTICLE VIII EVENTS OF DEFAULT   
113 Section 8.01    Events of Default    113 Section 8.02    Application of
Proceeds    115 ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT    116
Section 9.01    Appointment and Authority    116 Section 9.02    Rights as a
Lender    117 Section 9.03    Exculpatory Provisions    117 Section 9.04   
Reliance by Agent    118 Section 9.05    Delegation of Duties    118 Section
9.06    Resignation of Agent    119 Section 9.07    Non-Reliance on Agent and
Other Lenders    120 Section 9.08    Withholding Tax    120 Section 9.09    No
Other Duties, etc.    120 Section 9.10    Enforcement    120 ARTICLE X
MISCELLANEOUS    121 Section 10.01    Notices    121

 

-iii-



--------------------------------------------------------------------------------

      Page Section 10.02    Waivers; Amendment    125 Section 10.03    Expenses;
Indemnity; Damage Waiver    127 Section 10.04    Successors and Assigns    129
Section 10.05    Survival of Agreement    132 Section 10.06    Counterparts;
Integration; Effectiveness    132 Section 10.07    Severability    133
Section 10.08    Right of Setoff    133 Section 10.09    Governing Law;
Jurisdiction; Consent to Service of Process    133 Section 10.10    Waiver of
Jury Trial    134 Section 10.11    Headings    134 Section 10.12    Treatment of
Certain Information; Confidentiality    134 Section 10.13    USA PATRIOT Act
Notice and Customer Verification    135 Section 10.14    Interest Rate
Limitation    135 Section 10.15    Lender Addendum    135 Section 10.16   
Obligations Absolute    136

 

-iv-



--------------------------------------------------------------------------------

ANNEXES  

Annex I

  Applicable Margin SCHEDULES  

Schedule 1.01(a)

 

Cash Collateralized Letters of Credit

Schedule 1.01(b)

  Subsidiary Guarantors

Schedule 2.21

  Accounts and Lockboxes

Schedule 3.03

  Governmental Approvals; Compliance with Laws

Schedule 3.06(c)

  Violations or Proceedings

Schedule 3.09

  Material Agreements

Schedule 3.18

  Environmental Matters

Schedule 3.19

  Insurance

Schedule 3.22

  Location of Material Inventory

Schedule 4.01(g)

  Local Counsel

Schedule 4.01(m)(vi)

  Landlord Access Agreements

Schedule 4.01(n)(iii)

  Title Insurance Amounts

Schedule 5.15

  Post-Closing Matters

Schedule 6.01(b)

  Existing Indebtedness

Schedule 6.02(c)

  Existing Liens

Schedule 6.04(b)

  Existing Investments

Schedule 6.08(i)

  Existing Affiliate Transactions EXHIBITS  

Exhibit A

  Form of Administrative Questionnaire

Exhibit B

  Form of Assignment and Assumption

Exhibit C

  Form of Borrowing Request

Exhibit D

  Form of Compliance Certificate

Exhibit E

  Form of Interest Election Request

Exhibit F

  Form of Joinder Agreement

Exhibit G

  Form of Landlord Access Agreement

Exhibit H

  Form of LC Request

Exhibit I

  Form of Lender Addendum

Exhibit J-1

  Form of U.S. Mortgage

Exhibit J-2

  Form of Canadian Mortgage

Exhibit K-1

  Form of Revolving Note

Exhibit K-2

  Form of Swingline Note

Exhibit L-1

  Form of Perfection Certificate

Exhibit L-2

  Form of Perfection Certificate Supplement

Exhibit M-1

  Form of U.S. Security Agreement

Exhibit M-2

  Form of Canadian Security Agreement

Exhibit N

  Form of Opinion of Company Counsel

Exhibit O

  Form of Solvency Certificate

Exhibit P

  Form of Intercompany Note

Exhibit Q

  Form of Non-Bank Certificate

Exhibit R

  Form of Intercreditor Agreement

Exhibit S

  Form of Borrowing Base Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of December 9, 2009, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), NORCRAFT
INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership (“Intermediate
Holdings”), the Subsidiary Guarantors (such term and each other capitalized term
used but not defined herein having the meaning given to it in Article I), the
Lenders, UBS SECURITIES LLC, as lead arranger (in such capacity, “Arranger”), as
documentation agent (in such capacity, “Documentation Agent”) and as syndication
agent (in such capacity, “Syndication Agent”), UBS LOAN FINANCE LLC, as
swingline lender (in such capacity, “Swingline Lender”), and UBS AG, STAMFORD
BRANCH, as issuing bank, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and collateral agent (in such capacity,
“Collateral Agent”) for the Secured Parties (as defined herein).

WITNESSETH:

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
Revolving Loans at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $25.0 million.

WHEREAS, Borrower has requested Swingline Lender to make Swingline Loans, at any
time and from time to time prior to the Revolving Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $2.5 million.

WHEREAS, Borrower has requested Issuing Bank to issue letters of credit, in an
aggregate face amount at any time outstanding not in excess of $7.5 million.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.

WHEREAS, Borrower shall enter into the Second Lien Indenture pursuant to which
Borrower shall issue the Second Lien Notes in the aggregate principal amount of
$180 million simultaneously herewith.

NOW, THEREFORE, the Lenders are willing to extend such credit (excluding, for
certainty, the Second Lien Notes) to Borrower and Issuing Bank is willing to
issue letters of credit for the account of Borrower on the terms and subject to
the conditions set forth herein. Accordingly, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.



--------------------------------------------------------------------------------

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Account Debtor” shall mean any person who may become obligated to another
person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which such Person now or
hereafter has rights; provided, that, in the case of the Canadian Guarantors,
“Accounts” shall include all “accounts” as such term is defined in the PPSA, in
which such Person now or hereafter has rights.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings (or in case Holdings
shall form Pubco, Pubco) or any of its Subsidiaries in exchange for, or as part
of, or in connection with, any Permitted Acquisition, whether paid in cash or by
exchange of Equity Interests or of properties or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under GAAP at the time of such sale to be established in respect
thereof by Holdings (or in case Holdings shall form Pubco, Pubco) or any of its
Subsidiaries.

“Activation Notice” shall have the meaning assigned to such term in
Section 2.21.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by Administrative Agent to
be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period; provided that the Adjusted LIBOR
Rate shall be deemed to be not less than 2.00% per annum.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.08, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

 

-2-



--------------------------------------------------------------------------------

“Agents” shall mean Administrative Agent and Collateral Agent; and “Agent” shall
mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of three months beginning on such day (or if such day is
not a Business Day, on the immediately preceding Business Day) plus 100 basis
points; provided that the Alternate Base Rate shall be deemed to be not less
than 3.00% per annum. If Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate shall be effective on the effective
date of such change in the Base Rate, the Federal Funds Effective Rate, or the
Adjusted LIBOR Rate, respectively.

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001). This definition also includes the
following Canadian requirements: Part II.1 of the Criminal Code, the Proceeds of
Crime and Terrorist Financing Act (“PCTFA”), the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism and the United
National Al-Qaida and Taliban Regulations.

“Applicable Fee” shall mean, for any day, with respect to the Revolving
Commitment, (a) 0.75% if the average of the daily aggregate Revolving Exposures
for the immediately preceding fiscal quarter was greater than 50% of the
aggregate Revolving Commitments and (b) 1.00% if the average of the daily
aggregate Revolving Exposures for the immediately preceding fiscal quarter was
less than or equal to 50% of the aggregate Revolving Commitments.

“Applicable Margin” shall mean, for any day, with respect to any Loan, (a) 3.00%
for ABR Loans and (b) 4.00% for Eurodollar Loans.

“Approved Currency” shall mean dollars and Canadian dollars.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and cash equivalents, in each case, in the
ordinary course of business, by Holdings (or in the event that Holdings shall
form Pubco, Pubco (and not Holdings)) or any of its Subsidiaries and (b) any
issuance or sale of any Equity Interests of any Subsidiary of Holdings (or in
the event that Holdings shall form Pubco, Pubco (and not Holdings)), in each
case, to any person other than (i) Borrower, (ii) any Subsidiary Guarantor,
(iii) Holdings, (iv) Pubco, (v) Intermediate Holdings or (vi) other than for
purposes of Section 6.06, any other Subsidiary, in each case in clauses (i) –
(vi) above, so long as no Change in Control results from any such issuance or
sale of any such Equity Interests.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit B, or any other form approved by
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(ii).

“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by Administrative Agent from time to
time; each change in the Base Rate shall be effective on the date such change is
effective. The corporate base rate is not necessarily the lowest rate charged by
Administrative Agent to its customers.

“Blocked Accounts” shall have the meaning assigned to such term in Section 2.21.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Availability” shall mean at any time the lesser of (a) the Borrowing
Base at such time and (b) the aggregate amount of the Lenders’ Revolving
Commitments at such time, in each case, less the aggregate Revolving Exposure of
all Lenders at such time.

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.20, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of Borrower and Subsidiary Guarantors
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) the advance rate of 65% of the Cost of Eligible Inventory
of Borrower and Subsidiary Guarantors, or (ii) the advance rate of 85% of the
Net Recovery Cost Percentage multiplied by the Cost of Eligible Inventory of
Borrower and Subsidiary Guarantors, minus

(c) an availability Reserve equal to the greater of (i) $4,000,000 and (ii) 20%
of the sum of foregoing clauses (a) and (b) of this definition, minus

(d) the amount of all Priority Payables, minus

(e) any other Reserves established from time to time by Administrative Agent, in
the exercise of its Permitted Discretion upon five (5) Business Days prior
written notice to Borrower.

Subject to the relevant terms and provisions set forth in this Agreement,
including, without limitation, Section 10.02, Administrative Agent shall be
entitled at all times to modify the advance rates and standards of eligibility
under this Agreement, in each case in its Permitted Discretion.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to Administrative Agent
with such adjustments as Administrative Agent deems appropriate, in its
Permitted Discretion to assure that the Borrowing Base is calculated in
accordance with the terms of this Agreement.

“Borrowing Base Certificate” shall mean an Officers’ Certificate from Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit S, delivered to Administrative Agent setting forth Borrower’s
calculation of the Borrowing Base.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by Administrative Agent.

“Buller Related Party” means any family member of Mr. Mark Buller or any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners or owners of which are Mr. Mark Buller and/or any members of his
family.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

-5-



--------------------------------------------------------------------------------

“Canadian Collateral” shall mean, collectively, all of the Canadian Security
Agreement Collateral, the Canadian Mortgaged Property and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Canadian Security Document.

“Canadian dollars” or “Can$” shall mean the lawful money of Canada.

“Canadian Guarantor” shall mean each Subsidiary Guarantor that is organized
under the laws of Canada or any province thereof.

“Canadian Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien in
favor of Collateral Agent on a Canadian Mortgaged Property, which shall be
substantially in the form of Exhibit J-2, subject to the terms of the
Intercreditor Agreement, or other form reasonably satisfactory to Collateral
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.

“Canadian Mortgaged Property” shall mean (a) each owned Real Property identified
as a Canadian Mortgaged Property on Schedule 8(a) to the Perfection Certificate
dated the Closing Date and (b) each owned Real Property, if any, which shall be
subject to a Canadian Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).

“Canadian Security Agreement” shall mean a Canadian Security Agreement
substantially in the form of Exhibit M-2 among the Canadian Guarantors and
Collateral Agent for the benefit of the Secured Parties.

“Canadian Security Agreement Collateral” shall mean all property pledged or
granted as collateral pursuant to the Canadian Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.10.

“Canadian Security Documents” shall mean the Canadian Security Agreement, the
Perfection Certificate, the Canadian Mortgages and each other security document
or pledge agreement delivered in accordance with applicable law to grant a
valid, perfected security interest in any property as collateral for the Secured
Obligations, and all PPSA financing statements or instruments of perfection
required by this Agreement, the Canadian Security Agreement, any Canadian
Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Canadian Security Agreement or any Canadian Mortgage and any other
document or instrument utilized to pledge or grant or purport to pledge or grant
a security interest or lien on any property as collateral for the Secured
Obligations.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateralized LC” means the letters of credit set forth on Schedule
1.01(a) hereto.

 

-6-



--------------------------------------------------------------------------------

“Cash Dominion Period” shall mean, (a) any period when an Event of Default shall
have occurred and be continuing or (b) any period when Borrowing Availability is
less than $10.0 million; provided, however, that, this clause (b) shall not
apply until the earlier of (i) such time as Administrative Agent shall have
completed its initial field examination of the Collateral and received an
initial Inventory Appraisal and (ii) January 8, 2010.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Group or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

“Cash Management System” shall have the meaning assigned to such term in
Section 2.21.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings (or in
case Holdings shall form Pubco, Pubco) or any of its Subsidiaries. “Casualty
Event” shall include but not be limited to any taking of all or any part of any
Real Property of any person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Requirement of Law, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any person or any part thereof by any Governmental Authority, civil
or military, or any settlement in lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

A “Change in Control” shall be deemed to have occurred if:

(a) either (i) prior to the formation of Pubco (if any such formation shall
occur), Holdings at any time ceases to own 100% of the Equity Interests of
Intermediate Holdings or (ii) after the formation of Pubco (if any such
formation shall occur, Pubco ceases to own 100% of the Equity Interests of
Intermediate Holdings;

 

-7-



--------------------------------------------------------------------------------

(b) Intermediate Holdings at any time ceases to own 100% of the Equity Interests
of Borrower (except the non-economic interest currently held by the General
Partner of Borrower);

(c) at any time a change of control occurs under and as defined in any
documentation relating to any Material Indebtedness;

(d) (x) prior to an IPO, the Permitted Holders (collectively) shall fail (i) to
own, or to have the power to vote or direct the voting of, Voting Stock of
Holdings representing a majority of the voting power of the total outstanding
Voting Stock of Holdings or (ii) to own Equity Interests representing a majority
of the total economic interests of the Equity Interests of Holdings; and
(y) upon and following an IPO, the Permitted Holders (collectively) shall fail
(i) to own, or to have the power to vote or direct the voting of, Voting Stock
of Pubco (or Holdings, if Pubco shall not have been formed) representing more
than 25% of the voting power of the total outstanding Voting Stock of Pubco (or
Holdings, if Pubco shall not have been formed), or (ii) to own Equity Interests
representing more than 25% of the total economic interests of the Equity
Interests of Pubco (or Holdings, if Pubco shall not have been formed);

(e) upon and following an IPO, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act, except that in no event shall
the parties to the LP Agreement be deemed a “group” solely by virtue of being
parties to the LP Agreement), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of
Pubco (or Holdings, if Pubco shall not have been formed) representing more than
30% of the voting power of the total outstanding Voting Stock of Pubco (or
Holdings, if Pubco shall not have been formed); provided that, a Change in
Control shall not be deemed to have occurred upon and following an IPO if such
person or group was the beneficial owner, directly or indirectly, of Voting
Stock of, prior to the formation of Pubco, Holdings (or, after the formation of
Pubco, Pubco) representing more than 30% and less than 50% of the voting power
of the total outstanding Voting Stock of, prior to the formation of Pubco,
Holdings (or, after the formation of Pubco, Pubco) immediately before such IPO;
provided further that for purposes of calculating the “beneficial ownership” of
any such person or group, any Voting Stock of which any Permitted Holder is the
“beneficial owner” shall not be included in determining the amount of Voting
Stock “beneficially owned” by such person or group; or

(f) upon and following an IPO, during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Pubco (or Holdings, if Pubco shall not have been formed) (together
with any new directors whose election to such Board of Directors or whose
nomination for election was approved by a vote of a majority of the members of
the Board of Directors of Pubco (or Holdings, if Pubco shall not have been
formed) who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of Pubco (or Holdings,
if Pubco shall not have been formed).

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation,

 

-8-



--------------------------------------------------------------------------------

(b) any change in any law, treaty, order, policy, rule or regulation or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, in which any
person now or hereafter has rights.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment, in each case,
under this Agreement, of which such Loan, Borrowing or Commitment shall be a
part.

“Closing Date” shall mean the date on which the conditions set forth in Article
IV of this Agreement are satisfied and the agreement becomes effective pursuant
to the provisions of Section 10.06.

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean, collectively, all of the U.S. Collateral and the
Canadian Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collection Account” shall have the meaning assigned to such term in
Section 2.21.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean Intermediate Holdings and its Subsidiaries; and “Company”
shall mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

(a) Borrower shall cause any proceeding instituted contesting such Lien to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien;
and

(b) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the

 

-9-



--------------------------------------------------------------------------------

Requirement of Law creating, permitting or authorizing such Lien provides that
such Lien is or must be superior to the Lien and security interest created and
evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or any
product warranties. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such person may be
liable, whether singly or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Control Investment Affiliate” means, as to any person, any other person
(a) which directly or indirectly, is in Control of, is Controlled by, or is
under common Control with, such person and is organized by such person (or any
person Controlling such person) primarily for making equity or debt investments
in Holdings, Pubco, Intermediate Holdings, Borrower or other portfolio companies
or (b) as to which such person has the right to exercise the rights in all of
the Voting Stock held by such other person, directly or indirectly, in Borrower.

“Cost” shall mean, as determined by Administrative Agent in good faith, with
respect to Inventory, the lower of (a) landed cost computed on a first-in
first-out basis in accordance with GAAP or (b) market value; provided, that for
purposes of the calculation of the Borrowing Base, (i) the Cost of the Inventory
shall not include: (A) the portion of the cost of Inventory equal to the profit
earned by any Affiliate on the sale thereof to Borrower or any other Loan Party
or (B) write-ups or write-downs in cost with respect to currency exchange rates,
and (ii) notwithstanding anything to the contrary contained herein, the cost of
the Inventory shall be computed in the same manner and consistent with the most
recent Inventory Appraisal which has been received and approved by
Administrative Agent in its Permitted Discretion.

 

-10-



--------------------------------------------------------------------------------

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by an Issuing Bank.

“Customs Broker Agreement” means an agreement among a Loan Party, a customs
broker or other carrier, and Collateral Agent, in which the customs broker or
other carrier acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory or other property as bailee for
the benefit of Collateral Agent, waives or subordinates any Lien which it may
have over such documents and Inventory, and agrees, upon notice from Collateral
Agent (which notice shall be delivered only upon the occurrence and during the
continuance of an Event of Default), to hold and dispose of the subject
Inventory and other property solely as directed by Collateral Agent, all in form
and substance reasonably satisfactory to Collateral Agent.

“Deed of Hypothec” shall have the meaning ascribed to such term in
Section 9.01(b).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulting Lender” shall mean any Lender, as determined by Administrative
Agent, that (a) has failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder,
(b) has notified Administrative Agent, Issuing Bank, Swingline Lender, any
Lender and/or Borrower in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) has otherwise failed to
pay over to Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) in the case of a Lender that
has a Commitment, LC Exposure or Swingline Exposure outstanding at such time,
shall take, or is the Subsidiary of any person that has taken, any action or be
(or is) the subject of any action or proceeding of a type described in
Section 8.01(g) or (h) (or any comparable proceeding initiated by a regulatory
authority having jurisdiction over such Lender or such person).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Revolving Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the first anniversary of the
Revolving Maturity Date, or (c) contains any repurchase obligation which may
come into effect prior to payment in full of all Obligations; provided, however,
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity

 

-11-



--------------------------------------------------------------------------------

Interests upon the occurrence of a change in control or an asset sale occurring
prior to the first anniversary of the Revolving Maturity Date shall not
constitute Disqualified Capital Stock if such Equity Interests provide that the
issuer thereof will not redeem any such Equity Interests pursuant to such
provisions prior to the repayment in full of the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.20(a).

“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b)(i); provided that “Eligible
Assignee” shall not include Borrower or any of its Affiliates or Subsidiaries or
any natural person.

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from any location for receipt by a Loan Party within forty-five (45) days of the
date of determination but which has not yet been received by a Loan Party,
(b) for which the purchase order is in the name of a Loan Party and title has
passed to a Loan Party, (c) for which the document of title reflects a Loan
Party as consignee (along with delivery to a Loan Party of the documents of
title, to the extent applicable, with respect thereto), (d) as to which
Collateral Agent has control over the documents of title which evidence
ownership of the subject Inventory (such as by the delivery of a Customs Broker
Agreement if the documents of title are negotiable), and (e) which otherwise is
not excluded from the definition of Eligible Inventory. Eligible In-Transit
Inventory shall not include Inventory accounted for as “in transit” by a Loan
Party by virtue of such Inventory’s being in transit between the Loan Parties’
locations or in storage trailers at the Loan Parties’ locations; rather such
Inventory shall be treated as “Eligible Inventory” if it satisfies the
conditions therefor.

“Eligible Inventory” shall have the meaning assigned to such term in
Section 2.20(b).

 

-12-



--------------------------------------------------------------------------------

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Investors” shall mean the Sponsors, their Control Investment Affiliates
and one or more investors reasonably satisfactory to Administrative Agent and
the Arranger.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

-13-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 430(j) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Plan or the failure to make
any required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code or Section 303(d) of ERISA (or after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the Code and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (j) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (k) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(g).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Deposit Account” means any Deposit Account (i) for which all or
substantially all of the funds on deposit are used solely to fund payroll,
401(k) and other retirement plans and employee benefits or health care benefits
or (ii) holding at all times less than $50,000 individually or $250,000 in the
aggregate, together with all such other Deposit Accounts excluded pursuant to
this clause (ii).

“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Holdings (or in case Holdings shall form Pubco, Pubco) to the Equity
Investors, to the extent such Qualified Capital Stock is used, or the Net Cash
Proceeds thereof shall be, within 45 days of the

 

-14-



--------------------------------------------------------------------------------

consummation of such issuance and sale, used, without duplication, to finance
capital expenditures or one or more Permitted Acquisitions.

“Excluded Taxes” shall mean, with respect to Administrative Agent, any Lender,
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income or profits, branch profits taxes and franchise taxes imposed
on it (in lieu of net income taxes), however denominated, by a jurisdiction as a
result of the recipient being organized or having its principal office or, in
the case of any Lender, its applicable lending office in such jurisdiction,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 2.16), any U.S. federal withholding tax that
is imposed on interest payments pursuant to any Requirements of Law that are in
effect at the time such Foreign Lender becomes a party hereto, except to the
extent that such Foreign Lender’s assignor, if any, was entitled, immediately
prior to such assignment, to receive additional amounts or indemnity payments
from Borrower with respect to such withholding tax pursuant to Section 2.15;
provided that this subclause (b) shall not apply to any tax imposed on a Lender
in connection with an interest or participation in any Loan or other obligation
that such Lender was required to acquire pursuant to Section 2.14(d), (c) in the
case of a Foreign Lender who designates a new lending office, any U.S. federal
withholding tax that is imposed on interest payments pursuant to any
Requirements of Law that are in effect at the time of such change in lending
office, except to the extent that such Foreign Lender was entitled, immediately
prior to such change in lending office, to receive additional amounts or
indemnity payments from Borrower with respect to such withholding tax pursuant
to Section 2.15, or (d) any U.S. federal withholding tax that is attributable to
such Lender’s failure to comply with Section 2.15(e).

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

“Existing Holdings Indenture” shall mean the Indenture dated as of August 17,
2004 by and among Holdings and Norcraft Capital Corp., as Issuers and U.S. Bank
National Association, as Trustee in connection with the Existing Holdings Notes.

“Existing Holdings Notes” shall mean the 9 3/4% Senior Discount Notes due 2012
issued by Holdings and Norcraft Capital Corp. pursuant to the Existing Holdings
Indenture, the aggregate principal amount of which after the consummation of the
Transactions shall not exceed $54 million.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean the confidential fee letter, dated as of the date
hereof, among Borrower, the Arranger and certain of its Affiliates.

“Fees” shall mean the Commitment Fees, Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

 

-15-



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.
In addition, solely for purposes of clauses (b) and (c) of the definition of
Excluded Taxes, a Foreign Lender shall include a partnership or other entity
treated as a partnership created or organized in or under the laws of the United
States, or any political subdivision thereof , but only to the extent the
partners of such partnership (including indirect partners if the direct partners
are partnerships or other entities treated as partnerships for U.S. federal
income tax purposes created or organized in or under the laws of the United
States or any political subdivision thereof ) are treated as Foreign Lenders
under the preceding sentence (in which event, the determination of whether a
U.S. federal withholding tax on interest payments was imposed pursuant to any
Requirements of Law in effect at the time such Foreign Lender became a party
hereto will be made by reference to the time when the applicable direct or
indirect partner became a direct or indirect partner of such Foreign Lender, but
only if such date is later than the date on which such Foreign Lender became a
party hereto).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“General Partner” means with respect to (i) Borrower and Holdings, Norcraft GP,
L.L.C., a Delaware limited liability company, and (ii) Intermediate Holdings,
Norcraft Intermediate GP, L.L.C, a Delaware limited liability company, or, in
either case, any successor sole general partner or managing general partner of
Borrower, Intermediate Holdings or Holdings.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive,

 

-16-



--------------------------------------------------------------------------------

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union, the European Central Bank or the Organization for Economic
Co-operation and Development).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Intermediate Holdings and the Subsidiary Guarantors.

“Guarantors” shall mean Intermediate Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” means Norcraft Holdings, L.P., a Delaware limited partnership.

“Holdings Employee Notes” means promissory notes issued by any direct or
indirect parent company of Borrower to officers, directors or employees of any
Company or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company as consideration
for the repurchase or redemption of Qualified Capital Stock of any direct or
indirect parent company of Borrower held by such persons upon their death,
disability, retirement, severance or termination of employment or service;
provided that the Indebtedness evidenced by such promissory notes shall (i) be
subordinated to the Obligations pursuant to subordination provisions similar to
those set forth in the form of Intercompany Note and (ii) be unsecured.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title

 

-17-



--------------------------------------------------------------------------------

retention agreements relating to property purchased by such person; (e) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 120 days); (f) all Indebtedness of others secured by any
Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations
(including, without limitation, all contingent obligations) of such person for
the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (k) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (j) above. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such person is not liable therefor.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes, and
excluding, in each case, such amounts that result from a Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable lending office or other office for receiving payments under
any Loan Document to the extent such taxes result from a connection that the
Lender has with the taxing jurisdiction other than the connection arising out of
the Loan Documents or the transactions therein.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Independent Director” means, with respect to any transaction, a member of the
Board of Directors of Holdings who is disinterested with respect to such
transaction.

“Information” shall have the meaning assigned to such term in Section 10.12.

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, in which any Person
now or hereafter has rights; provided, that, in the case of the Canadian
Guarantors, “Instruments” shall include all “instruments” as such term is
defined in the PPSA, in which such Person now or hereafter has rights.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

 

-18-



--------------------------------------------------------------------------------

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

“Intercreditor Agreement” shall mean an Intercreditor Agreement substantially in
the form of Exhibit R among Borrower, the Subsidiary Guarantors, Intermediate
Holdings, Administrative Agent, Collateral Agent and the Second Lien Note
Trustee.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, (i) for Interest Periods of one or three months,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and (ii) for Interest Periods of six months, the last day of each
three (3) month interval and, without duplication, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part, and (c) the
Revolving Maturity Date or such earlier date on which the Revolving Commitments
are terminated.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to the
extent required under Section 2.03(d).

“Intermediate General Partner” means Norcraft Intermediate GP, L.L.C., a
Delaware limited liability company, or any successor sole general partner or
managing general partner of Intermediate Holdings.

“Intermediate Holdings” shall have the meaning assigned to such term in the
preamble hereto.

“Intermediate Holdings LP Agreement” means the agreement of limited partnership
of Intermediate Holdings dated as of August 12, 2004, as such agreement may be
amended from time to time in accordance with the provisions hereof and thereof.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights; provided, that, in the case of the
Canadian Guarantors, “Inventory” shall include all “inventory” as such term is
defined in the PPSA, in which such Person now or hereafter has rights.

 

-19-



--------------------------------------------------------------------------------

“Inventory Appraisal” shall mean the most recent inventory appraisal conducted
by an independent appraisal firm and delivered pursuant to Section 2.01 or 5.14
hereof.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“IPO” shall mean the first underwritten public offering by Holdings or Pubco of
its Equity Interests after the Closing Date pursuant to a registration statement
filed with the Securities and Exchange Commission in accordance with the
Securities Act.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and
(k) in its capacity as issuer of Letters of Credit issued by such Lender; or
(c) collectively, all of the foregoing.

“ITA” shall mean the Income Tax Act (Canada) and all Regulations made
thereunder, as amended from time to time.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Landlord Access Agreement” shall mean a Landlord’s Lien Waiver, Access
Agreement and Consent, substantially in the form of Exhibit G, or such other
form as may reasonably be acceptable to Administrative Agent.

“LC Commitment” shall mean the commitment of Issuing Bank to issue Letters of
Credit pursuant to Section 2.18. The amount of the LC Commitment shall initially
be $7.5 million, but in no event exceed the Revolving Commitment.

“LC Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

 

-20-



--------------------------------------------------------------------------------

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.

“Lenders” shall mean (a) the financial institutions that have (i) become a party
hereto pursuant to a Lender Addendum and (ii) have a Commitment or (b) any
financial institution that (i) has become a party hereto pursuant to an
Assignment and Assumption and (ii) has a Commitment, other than, in each case,
any such financial institution that has ceased to be a party hereto pursuant to
an Assignment and Assumption. Unless the context clearly indicates otherwise,
the term “Lenders” shall include Swingline Lender.

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Revolving Maturity Date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by Administrative Agent to be the
arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (as defined below) at approximately 11:00
a.m., London, England time, on the second full London Business Day preceding the
first day of such Interest Period; provided, however, that (i) if no comparable
term for an Interest Period is available, the LIBOR Rate shall be determined
using the weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
London Business Days prior to the first day of such Interest Period in the
London interbank market for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to its
portion of the amount of such Eurodollar Borrowing to be outstanding during such
Interest Period. Notwithstanding the foregoing, for purposes of clause (c) of
the definition of Alternate Base Rate, the rates referred to above shall be the
rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second London Business Day preceding the date of
determination). “Telerate British Bankers Assoc. Interest Settlement Rates Page”
shall mean the display designated as Reuters Screen LIBOR01 Page (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which dollar deposits are offered by leading banks in the London
interbank deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as

 

-21-



--------------------------------------------------------------------------------

any of the foregoing) relating to such property; and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” shall mean this Agreement, any Borrowing Base Certificate, the
Letters of Credit, the Intercreditor Agreement, the Notes (if any), Fee Letter
and the Security Documents.

“Loan Parties” shall mean Borrower and the Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Management and Monitoring Agreement” means the management and monitoring
agreement dated as of October 21, 2003 among Saunders Karp & Megrue, LLC,
Trimaran Fund Management, L.L.C., Holdings and Borrower, as such agreement may
be amended from time to time in accordance with the provisions hereof and
thereof.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to
Eurodollar Loans; provided that, other than with respect to the rate of interest
and Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans.

“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to, in the
reasonable discretion of Administrative Agent, either (i) the Alternate Base
Rate for such day or (ii) the rate for such day reasonably determined by
Administrative Agent to be the cost of funds of representative participating
members in the interbank eurodollar market selected by Administrative Agent
(which may include Lenders) for maintaining loans similar to the relevant Market
Disruption Loans. Any change in the Market Disruption Rate shall be effective as
of the opening of business on the effective day of any change in the relevant
component of the Market Disruption Rate. Notwithstanding the foregoing, if the
“Market Disruption Rate” as determined in accordance with the immediately
preceding sentences is less than the percentage specified in the proviso of the
definition of “Adjusted LIBOR Rate,” then for all purposes of this Agreement and
the other Loan Documents, the “Market Disruption Rate” shall be deemed equal to
such percentage for such Interest Period.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, prospects or condition, financial or
otherwise, of Borrower and its Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to fully and timely perform any of
their obligations under any Loan Document; (c) material impairment of the rights
of or benefits or remedies available to the Lenders or Collateral Agent under
any Loan Document; or (d) a material adverse effect on the Collateral or the
Liens in favor of Collateral Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.

“Material Indebtedness” shall mean (a) Indebtedness under the Second Lien
Indenture, (b) Indebtedness under the Existing Holdings Indenture and (c) any
other Indebtedness (other than the

 

-22-



--------------------------------------------------------------------------------

Loans and Letters of Credit) or Hedging Obligations of Holdings or any of its
Subsidiaries in an aggregate outstanding principal amount exceeding $5.0
million. For purposes of determining Material Indebtedness, the “principal
amount” in respect of any Hedging Obligations of any Loan Party at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if the related Hedging Agreement
were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“MNPI” shall have the meaning assigned to such term in Section 10.01(d).

“Mortgage” shall mean each U.S. Mortgage and each Canadian Mortgage.

“Mortgaged Property” shall mean the U.S. Mortgaged Property and the Canadian
Mortgaged Property.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Holdings or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Holdings
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and Borrower’s good faith estimate of income taxes
actually paid or payable in connection with such sale); (ii) amounts provided as
a reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Holdings or any of its Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) Borrower’s good faith estimate of payments required to
be made with respect to unassumed liabilities relating to the properties sold
within 90 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);

(b) with respect to any issuance or sale of Equity Interests by Holdings or any
of its Subsidiaries, the cash proceeds thereof, net of customary fees,
commissions, costs and other expenses incurred in connection therewith; and

 

-23-



--------------------------------------------------------------------------------

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by
Administrative Agent, net of operating expenses, liquidation expenses and
commissions reasonably anticipated in the disposition of such assets, and
(b) the denominator of which is the original Cost of the aggregate amount of the
Inventory, subject to appraisal.

“Norcraft Finance” shall have the meaning assigned to such term in
Section 6.14(d).

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
K-1 or K-2.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.

“OFAC” shall have the meaning set forth in the definition of “Embargoed Person.”

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any

 

-24-



--------------------------------------------------------------------------------

other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document (and any
interest, additions to tax or penalties applicable thereto), excluding, in each
case, such amounts that result from a Lender’s Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
lending office or other office for receiving payments under any Loan Document to
the extent such taxes result from a connection that the Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein.

“Parent Debt” means Existing Holdings Notes or any Indebtedness of Holdings or
Intermediate Holdings, as the case may be, issued in exchange for, or the
proceeds from the issuance and sale or disbursement of which are used to Retire
contemporaneously with the incurrence of such Indebtedness in whole or in part,
or constituting an amendment of, the Existing Holdings Notes, (the “Refinanced
Indebtedness”) in a principal amount not in excess of the principal amount (plus
premium, if any) of the Refinanced Indebtedness so retired or amended; provided
that the Parent Debt is the obligation of the Holdings or Intermediate Holdings,
as the case may be, only.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“PCTFA” shall mean Part II.1 of the Criminal Code, the Proceeds of Crime and
Terrorist Financing Act of Canada.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by Collateral Agent.

“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any person, or of any business or
division of any person; or (b) acquisition (including by merger or
consolidation) of the Equity Interests of any person that becomes a Subsidiary
after giving effect such transaction; provided that each of the following
conditions shall be met:

(i) no Default or Event of Default then exists or would result therefrom;

(ii) no Company shall, in connection with any such transaction, assume or remain
liable with respect to any Indebtedness of the related seller or the business,
person or properties acquired, except to the extent permitted under
Section 6.01;

(iii) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and the Subsidiaries are permitted to be
engaged in under Section 6.14 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents and
shall be free and clear of any Liens, other than Permitted Collateral Liens;

 

-25-



--------------------------------------------------------------------------------

(iv) the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(v) all transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;

(vi) with respect to any transaction involving Acquisition Consideration of more
than $10.0 million, unless Administrative Agent shall otherwise agree, Borrower
shall have provided Administrative Agent and the Lenders with (A) historical
financial statements for the last three fiscal years (or, if less, the number of
years since formation) of the person or business to be acquired (audited if
available without undue cost or delay) and unaudited financial statements
thereof for the most recent interim period which are available, (B) reasonably
detailed projections for the succeeding five years pertaining to the person or
business to be acquired and updated projections for Borrower after giving effect
to such transaction, (C) a reasonably detailed description of all material
information relating thereto and copies of all material documentation pertaining
to such transaction, and (D) all such other information and data relating to
such transaction or the person or business to be acquired as may be reasonably
requested by Administrative Agent or the Required Lenders;

(vii) (A) Trailing Pro Forma Liquidity shall be at least $20.0 million on the
day such transaction closes and each day during the immediately preceding 30-day
period and (B) Projected Pro Forma Liquidity shall be at least $20.0 million on
each day during the immediately succeeding 30-day period beginning on the day
after such date of payment;

(viii) at least 10 Business Days prior to the proposed date of consummation of
the transaction, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect; and

(ix) the Acquisition Consideration (exclusive of any amounts financed by
Excluded Issuances) for such acquisition shall not exceed $30.0 million, and the
aggregate amount of the Acquisition Consideration (exclusive of any amounts
financed by Excluded Issuances) for all Permitted Acquisitions since the Closing
Date shall not exceed $75.0 million; provided that any Equity Interests
constituting all or a portion of such Acquisition Consideration shall not have a
cash dividend requirement on or prior to the Revolving Maturity Date.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(d), (e), (g), (k), (l), (p), (r), (s), (t) and (u) of Section 6.02.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable credit judgment (from the perspective of a secured
asset-based lender).

 

-26-



--------------------------------------------------------------------------------

“Permitted Holders” shall mean (a) SKM Equity Fund III, L.P. and its Control
Investment Affiliates, (b) Trimaran Fund II, L.L.C. and its Control Investment
Affiliates, (c) KarpReilly Capital Partners, L.P., KarpReilly Co-Investment
Fund, L.P. and their Control Investment Affiliates, (d) Mr. Mark Buller and the
Buller Related Parties, (e) for so long as Borrower or Holdings shall be a
limited partnership, the General Partner and (f) for so long as Intermediate
Holdings shall be a limited partnership, the Intermediate General Partner.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Tax Distributions” means

(1) in the event that Borrower is treated as a corporation for federal income
tax purposes, payments, dividends or distributions to Holdings (or in case
Holdings shall form Pubco, Pubco) or Intermediate Holdings in order to pay
consolidated or combined federal, state or local taxes to the extent that such
taxes are attributable to the income of Borrower and its Subsidiaries; or

(2) in the event that Borrower is not treated as a corporation for federal
income tax purposes, payments, dividends or distributions to the then current or
former equity holders of Borrower in an amount equal to, with respect to any
taxable year of Borrower, the product of (x) the highest combined federal, state
(or provincial) and local statutory tax rate (after taking into account the
deductibility of state (or provincial) and local income tax for federal income
tax purposes) applicable to any direct (or, where the direct equity holder is a
pass-through entity, indirect) equity holder of Borrower multiplied by (y) the
taxable income of Borrower and its Subsidiaries determined on the basis that
Borrower is a partnership for federal income tax purposes for such year;
provided, however, that the combined tax rate in clause (x) of this paragraph
shall not exceed the highest combined tax rate that shall be applicable to a
direct (or, where the direct equity holder is a pass-through entity, indirect)
equity holder of Borrower residing only in the United States for tax purposes;

minus, in the case of clauses (1) and (2) of this definition, any federal, state
and local income taxes paid or payable by Borrower and its Subsidiaries directly
to taxing authorities on behalf of their direct or indirect equity holders in
respect of the income tax liability of such equity holders, if any.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA (a) which is maintained or contributed to by any Company
or its ERISA Affiliate or (b) with respect to which any Company could incur
liability (including under Section 4069 of ERISA).

“Pledge” shall have the meaning ascribed to such term in Section 9.01(b).

“PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Quebec as in effect in the Province of
Quebec or any other Canadian Federal or Provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

 

-27-



--------------------------------------------------------------------------------

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Priority Payables” shall mean, at any time, the full amount of the liabilities
at such time which have a trust imposed to provide for payment thereof or are
secured by a Lien which trust or Lien ranks or is capable of ranking senior to
or pari passu with security interests, hypothecs, liens or charges securing the
Obligations on any of the Collateral under federal, provincial, state, county,
municipal, or local law including, but not limited to, any such liabilities or
claims for unremitted and accelerated rents, goods and services taxes, sales or
other taxes, wages, workers’ compensation obligations, vacation pay, government
royalties or pension fund obligations, together with the aggregate value,
determined in accordance with GAAP, of all Eligible Inventory which Collateral
Agent considers may be or may become subject to a right of a supplier to recover
possession thereof under any federal or provincial or territorial law, where
such supplier’s right may rank pari passu with or have priority over, the
security interests, liens or charges securing the Obligations including, without
limitation, Eligible Inventory subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada).

“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.19(b) and (c), “Pro Rata Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding the Revolving Commitment of any
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the non-Defaulting Lenders) represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Pro Rata Percentage shall be determined based upon the Revolving Commitments
most recently in effect, after giving effect to any assignments.

“Projected Pro Forma Liquidity” shall mean, as of any applicable date, the
reasonably projected (with such projections to be reasonably satisfactory to
Administrative Agent) sum of unrestricted cash and Cash Equivalents plus
Borrowing Availability (with payables current in accordance with their terms)
for each day during the applicable immediately succeeding period beginning on
the day after such date of payment, after giving effect to such payment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.

 

-28-



--------------------------------------------------------------------------------

“Pubco” shall mean, should such a corporation be formed, a new corporation
formed by Holdings to hold 100% of the Equity Interests of Intermediate
Holdings.

“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Quebec Collateral Agent” shall have the meaning ascribed to such term in
Section 9.01(b).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Refinancing” shall mean (i) the redemption or repayment in full of Borrower’s
9% senior subordinated notes and the discharge of the existing indenture for
Borrower’s 9% senior subordinated notes and (ii) the repurchase of all but no
more than $54 million of the Existing Holdings Notes and the amendment of the
Existing Holdings Indenture as provided in the Offer to Purchase and Consent
Solicitation Statement of Holdings, dated November 17, 2009.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

-29-



--------------------------------------------------------------------------------

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Commitments; provided that the Loans,
LC Exposure and unused Commitments held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

“Reserves” shall mean reserves established against the Borrowing Base that
Administrative Agent may, in its Permitted Discretion, establish from time to
time.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Retire” means, with respect to Parent Debt, to defease, redeem, purchase,
repurchase, prepay, repay, discharge or otherwise acquire or retire such Parent
Debt, provided, that, upon Retirement, such Parent Debt shall be cancelled and
no longer outstanding for purposes of the indenture governing such Parent Debt
and notwithstanding any other provision of the indenture governing such Parent
Debt, such Parent Debt that has been Retired in accordance with the provisions
hereof shall not be eligible to be purchased or otherwise acquired, nor shall
any interest payments on any such Indebtedness be permitted, in each case,
subsequent to such Retirement and further provided, that, Parent Debt shall be
deemed Retired contemporaneously with the issuance of any new Indebtedness if
(x) the net proceeds of such Indebtedness shall be used to defease, redeem,
purchase, repurchase, prepay, repay, discharge or otherwise acquire or retire
Parent Debt within 90 days of the incurrence of such Indebtedness, and
(y) during such 90-day period and prior to any such defeasance, redemption,
purchase, repurchase, prepayment, repayment, discharge or other acquisition or
retirement, Holdings shall deposit such net proceeds with an escrow agent
reasonably satisfactory to the trustee or other representative for the holders
of the Parent Debt pursuant to an escrow agreement in form and substance
reasonably satisfactory to such trustee or representative, which, for the
avoidance of doubt, shall provide that any such net proceeds shall be released
from escrow solely to defease, redeem, purchase, repurchase, prepay, repay,
discharge or otherwise acquire Parent Debt.

 

-30-



--------------------------------------------------------------------------------

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or in the Assignment and Assumption pursuant to which such Lender assumed its
Revolving Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
aggregate amount of the Lenders’ Revolving Commitments on the Closing Date is
$25.0 million.

“Revolving Exposure” shall mean, with respect to any Lender at any time,
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01. Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.

“Revolving Maturity Date” shall mean the date which is four (4) years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Second Lien Indenture” shall mean the Indenture dated as of the date hereof by
and among Borrower, as Issuer, Norcraft Finance Corp., as Co-Issuer, and the
Second Lien Note Trustee.

“Second Lien Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a second
priority Lien on a Mortgaged Property securing the Second Lien Notes, in each
case, with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

“Second Lien Note Documents” shall mean the Second Lien Indenture, the Second
Lien Notes and the Second Lien Security Documents and any other indenture or
loan agreement described in clause (c) of the definition of Second Lien Notes.

 

-31-



--------------------------------------------------------------------------------

“Second Lien Notes” shall mean (a) the 10 1/2% Second Lien Notes due 2015 issued
by Borrower pursuant to the Second Lien Indenture in an aggregate original
principal amount of $180 million, (b) any additional second lien Indebtedness
issued by the Borrower pursuant to the Second Lien Indenture, (c) any additional
second lien Indebtedness issued by the Borrower pursuant to any other indenture
or loan agreement, (i) that contains covenants, events of default and other
terms and conditions (other than interest rate, yield and redemption premiums),
that are not materially less favorable to the Borrower or materially less
favorable from the perspective of the Secured Parties than the terms and
conditions of the Second Lien Notes referred to in clause (a) above as of the
Closing Date, (ii) which is subject to the Intercreditor Agreement, and (iii) is
expressly permitted under Section 6.01(m), (d) any notes issued in exchange for
any Second Lien Notes in accordance with any registration rights agreement
entered into in connection with the issuance of such Second Lien Notes and
(e) any refinancings or renewals of the foregoing expressly permitted by
Section 6.01.

“Second Lien Note Trustee” shall mean U.S. Bank National Association, in its
capacity as trustee in connection with the Second Lien Notes, and its successors
and assigns.

“Second Lien Security Agreement” shall mean (a) that certain security agreement
entered into as of the date hereof among the Loan Parties and the Second Lien
Note Trustee for the benefit of the holders of the Second Lien Notes or (b) any
other security agreement entered into after the Closing Date in connection with
any Second Lien Notes, that, contains substantially the same terms and
conditions as the security agreement referred to in clause (a) above as of the
Closing Date or that is in form and substance satisfactory to the Administrative
Agent and Collateral Agent, and in each of clauses (a) and (b), is subject to
the Intercreditor Agreement.

“Second Lien Security Documents” shall mean the Second Lien Security Agreement,
the Second Lien Mortgages and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the obligations
under the Second Lien Notes, and all UCC or other financing statements or
instruments of perfection required by the Second Lien Security Agreement, any
Second Lien Mortgage or any other such security document or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to the Second Lien Security Agreement or any Second Lien Mortgage and
any other document or instrument utilized to pledge or grant or purport to
pledge or grant a security interest or lien on any property as collateral for
the obligations under the Second Lien Notes.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.

“Secured Parties” shall mean, collectively, Administrative Agent, Collateral
Agent, Issuing Bank, the Lenders and each counterparty to a Hedging Agreement or
Treasury Services Agreement if at the date of entering into such Hedging
Agreement or Treasury Services Agreement such person was Administrative Agent,
Collateral Agent or a Lender or an Affiliate of Administrative Agent, Collateral
Agent or a Lender and such person executes and delivers to Administrative Agent
a letter agreement in form and substance acceptable to Administrative Agent
pursuant to which such person (i) appoints Administrative Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Sections 9.03, 10.03 and 10.09 as if it were a Lender.

 

-32-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the U.S.
Security Agreement or Canadian Security Agreement, as applicable.

“Security Agreements” shall mean the U.S. Security Agreement and the Canadian
Security Agreement.

“Security Agreement Collateral” shall mean the U.S. Security Agreement
Collateral and the Canadian Security Agreement Collateral.

“Security Documents” shall mean the U.S. Security Documents and the Canadian
Security Documents.

“Sponsors” shall mean, collectively, SKM Equity Fund III, L.P., KarpReilly LLC
and Trimaran Fund II, L.L.C.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries arising by virtue of
the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, (c) performance, payment, deposit or surety obligations of
Borrower or any of its Subsidiaries if required by a Requirement of Law or in
accordance with custom and practice in the industry or (d) Indebtedness of
Borrower or any of its Subsidiaries permitted to be incurred under Section 6.01.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person

 

-33-



--------------------------------------------------------------------------------

that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.10.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 4.01(n)(iii) and (b) otherwise reasonably acceptable to Collateral
Agent.

“Swingline Commitment” shall mean the commitment of Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $2.5 million, but shall in no event exceed the Revolving
Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by Swingline Lender pursuant to
Section 2.17.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(n)(iii).

“Trailing Pro Forma Liquidity” shall mean, as of any applicable date, the sum of
unrestricted cash and Cash Equivalents plus Borrowing Availability (with
payables current in accordance with their terms) for the day such payment is
made and each day during the applicable immediately preceding period, after
giving effect to such payment as though made on the first day of such period.

“Transaction Documents” shall mean the Second Lien Note Documents and the Loan
Documents.

 

-34-



--------------------------------------------------------------------------------

“Transactions” shall mean, collectively, the transactions to occur on or around
the Closing Date pursuant to the Transaction Documents, including (a) the
execution, delivery and performance of the Loan Documents and the initial
borrowings hereunder; (b) the Refinancing; (c) the issuance of the Second Lien
Notes and the execution, delivery and performance of the Second Lien Note
Documents on the Closing Date; and (d) the payment of all fees and expenses to
be paid and owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”

“U.S. Collateral” shall mean, collectively, all of the U.S. Security Agreement
Collateral, the U.S. Mortgaged Property and all other property of whatever kind
and nature subject or purported to be subject from time to time to a Lien under
any U.S. Security Document.

“U.S. Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien in
favor of Collateral Agent on a U.S. Mortgaged Property, which shall be
substantially in the form of Exhibit J-1, subject to the terms of the
Intercreditor Agreement, or other form reasonably satisfactory to Administrative
Agent, in each case, with such schedules and including such provisions or other
changes as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.

“U.S. Mortgaged Property” shall mean (a) each owned Real Property identified as
a U.S. Mortgaged Property on Schedule 8(a) to the Perfection Certificate dated
as of the Closing Date and (b) each owned Real Property, if any, which shall be
subject to a U.S. Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).

“U.S. Security Agreement” shall mean a U.S. Security Agreement substantially in
the form of Exhibit M-1 among Borrower, each Guarantor that is organized under
the laws of the United States, any state thereof or the District of Columbia and
Collateral Agent for the benefit of the Secured Parties.

“U.S. Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the U.S. Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.10.

 

-35-



--------------------------------------------------------------------------------

“U.S. Security Documents” shall mean the U.S. Security Agreement, the Perfection
Certificate, the U.S. Mortgages and each other security document pledge
agreement delivered in accordance with applicable law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the U.S. Security Agreement, any U.S.
Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the U.S. Security Agreement or any U.S. Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as collateral for the Secured Obligations.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) is at the time owned by such person and/or
one or more Wholly Owned Subsidiaries of such person and (b) any partnership,
association, joint venture, limited liability company or other entity in which
such person and/or one or more Wholly Owned Subsidiaries of such person have a
100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing,”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

Section 1.03 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation

 

-36-



--------------------------------------------------------------------------------

herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”

Section 1.04 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Required
Lenders.

Section 1.05 Resolution of Drafting Ambiguities.

Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly to
make Revolving Loans to Borrower, at any time and from time to time on or after
the Closing Date until the earlier of one Business Day prior to the Revolving
Maturity Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment; provided that, after making a Revolving
Loan, the sum of the total Revolving Exposures shall not exceed the lesser of
(A) the total Revolving Commitments and (B) the Borrowing Base then in effect;
provided, further, that, no Revolving Loans shall be required to be made until
such time as Administrative Agent shall have completed an initial field
examination of the Collateral and received an initial Inventory Appraisal.
Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, Borrower may borrow, pay or prepay and reborrow
Revolving Loans.

Section 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e)(i) and (ii),
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $500,000 and not less than $1.0 million or
(ii) equal to the remaining available balance of the applicable Commitments.

 

-37-



--------------------------------------------------------------------------------

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Revolving Loans or Eurodollar Revolving Loans as Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided that Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as Administrative Agent may designate not later than 1:00 p.m., New
York City time, and Administrative Agent shall promptly credit the amounts so
received to an account as directed by Borrower in the applicable Borrowing
Request maintained with Administrative Agent or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.

(d) Unless Administrative Agent shall have received notice from a Lender prior
to the date (in the case of any Eurodollar Revolving Borrowing), and at least 2
hours prior to the time (in the case of any ABR Borrowing), of any Borrowing
that such Lender will not make available to Administrative Agent such Lender’s
portion of such Borrowing, Administrative Agent may assume that such Lender has
made such portion available to Administrative Agent at the time of such
Borrowing in accordance with paragraph (c) above, and Administrative Agent may,
in reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to Administrative Agent, each of such Lender and Borrower severally
agrees to repay to Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Borrower until the date such amount is repaid to
Administrative Agent at (i) in the case of Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation. If such Lender shall repay to Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and Borrower’s obligation to
repay Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.

Section 2.03 Borrowing Procedure.

To request Loans, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to Administrative Agent (i) in the case
of Eurodollar Loans, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
ABR Loans, not later than 11:00 a.m., New York City time, on the date of the
proposed borrowing; provided that, Borrower may make telephonic requests for
Loans so long as a duly completed written and executed Borrowing Request is
received prior to the times set forth above. Each Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

(a) the aggregate amount of such borrowing;

 

-38-



--------------------------------------------------------------------------------

(b) the date of such borrowing, which shall be a Business Day;

(c) whether such borrowing is to be for ABR Loans or Eurodollar Loans;

(d) in the case of Eurodollar Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(f) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied as
of the date of the notice.

If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrower hereby unconditionally promises to pay (i) to
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date and (ii) to Swingline Lender, the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
Administrative Agent shall maintain records including (i) the amount of each
Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof. The entries made in the
records maintained by Administrative Agent and each Lender pursuant to this
paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms. In the event of any conflict between the records maintained by
any Lender and the records of Administrative Agent in respect of such matters,
the records of Administrative Agent shall control in the absence of manifest
error.

(c) Promissory Notes. Any Lender by written notice to Borrower (with a copy to
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered

 

-39-



--------------------------------------------------------------------------------

assigns) in the form of Exhibit K-1 or K-2, as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.05 Fees.

(a) Commitment Fee. Borrower agrees to pay to Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each Commitment
of such Lender during the period from and including the date hereof to but
excluding the date on which such Commitment terminates. Accrued Commitment Fees
shall be payable in arrears (A) on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the date hereof, and (B) on the date on which such Commitment terminates.
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing Commitment Fees with respect
to Revolving Commitments, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) Administrative Agent Fees. Borrower agrees to pay to Administrative Agent,
for its own account, the administrative fees payable in the amounts and at the
times separately agreed upon between Borrower and Administrative Agent (the
“Administrative Agent Fees”).

(c) LC and Fronting Fees.

(i) Borrower agrees to pay (x) to Administrative Agent for the account of each
Revolving Lender a participation fee (“LC Participation Fee”) with respect to
its participations in Letters of Credit, which shall accrue at a rate equal to
the Applicable Margin from time to time used to determine the interest rate on
Eurodollar Loans pursuant to Section 2.06 on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (y) to Issuing Bank a fronting fee (“Fronting Fee”), which shall
accrue at the rate of 0.25% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as Issuing Bank’s
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.

(ii) Accrued LC Participation Fees and Fronting Fees shall be payable in arrears
(i) on the last Business Day of March, June, September and December of each
year, commencing on the first such date to occur after the Closing Date, and
(ii) on the date on which the Revolving Commitments terminate. Any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

-40-



--------------------------------------------------------------------------------

(d) All Fees shall be paid on the dates due, in immediately available funds in
dollars to Administrative Agent for distribution, if and as appropriate, among
the Lenders, except that Borrower shall pay the Fronting Fees directly to
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if there is an Event of Default
or if any principal of or interest on any Loan or any fee or other amount
payable by Borrower hereunder is not paid when due, whether at stated maturity,
upon acceleration or otherwise, the Obligations shall, to the extent permitted
by applicable law, bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of amounts constituting principal on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06 or (ii) in the case of any other
outstanding amount, 2% plus the rate applicable to ABR Loans as provided in
Section 2.06(a) (in either case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Loan or a Swingline Loan without a permanent reduction in Revolving
Commitments), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

Section 2.07 Termination and Reduction of Commitments.

(a) Termination of Commitments. The Revolving Commitments, the Swingline
Commitments and the LC Commitments shall automatically terminate on the
Revolving Maturity Date.

(b) Optional Terminations and Reductions. At its option, Borrower may at any
time terminate, or from time to time permanently reduce, the Commitments of any
Class; provided that (i) each

 

-41-



--------------------------------------------------------------------------------

reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1.0 million and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the aggregate amount of Revolving Exposures would exceed the
aggregate amount of Revolving Commitments.

(c) Borrower Notice. Borrower shall notify Administrative Agent in writing of
any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, Administrative Agent shall advise the Lenders
of the contents thereof. Each notice delivered by Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of another credit facility or the closing of a securities
offering, in which case such notice may be revoked by Borrower (by notice to
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

Section 2.08 Interest Elections.

(a) Generally. Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to Administrative Agent not later than the
time that a Borrowing Request would be required under Section 2.03 if Borrower
was requesting Loans of the Type resulting from such election to be made on the
effective date of such election. Each Interest Election Request shall be
irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

-42-



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of an Interest Election Request, Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing.

(i) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, Administrative Agent or the Required Lenders may
require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

(ii) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

Section 2.09 [RESERVED].

 

Section 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $500,000 and not less than $1.0
million or, if less, the outstanding principal amount of such Borrowing.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize all outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, Administrative Agent
shall notify Borrower and the Revolving Lenders of the sum of the Revolving
Exposures after giving effect thereto and (y) if the sum of the Revolving
Exposures would exceed the aggregate amount of Revolving Commitments after
giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

 

-43-



--------------------------------------------------------------------------------

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, after Administrative Agent shall have completed
an initial field examination of the Collateral and received an initial Inventory
Appraisal, replace outstanding Letters of Credit or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i), in an aggregate amount sufficient to eliminate such excess.

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.

(vi) In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect, Borrower shall, without notice or demand, immediately
repay or prepay Swingline Loans in an aggregate amount sufficient to eliminate
such excess.

(c) Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by Holdings (or, in case Holdings shall form
Pubco and an IPO shall have occurred, Pubco and not Holdings) or any of their
Subsidiaries, Borrower shall make prepayments in accordance with Sections
2.10(g) and (h) in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that:

(i) no such prepayment shall be required under this Section 2.10(c)(i) with
respect to (A) the disposition of property which constitutes a Casualty Event,
or (B) Asset Sales for fair market value resulting in no more than $100,000 in
Net Cash Proceeds per Asset Sale (or series of related Asset Sales) and less
than $1.0 million in Net Cash Proceeds in any fiscal year; provided that clause
(B) shall not apply in the case of any Asset Sale described in clause (b) of the
definition thereof; and

(ii) so long as no Default shall then exist or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales shall not exceed $10.0
million in any fiscal year of Borrower, such proceeds shall not be required to
be so applied on such date to the extent that Borrower shall have delivered an
Officers’ Certificate to Administrative Agent on or prior to such date stating
that such Net Cash Proceeds are expected to be reinvested in fixed or capital
assets within 12 months following the date of such Asset Sale (which Officers’
Certificate shall set forth the estimates of the proceeds to be so expended);
provided that if all or any portion of such Net Cash Proceeds is not so
reinvested within such 12-month period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment as provided in this
Section 2.10(c); provided, further, that if the property subject to such Asset
Sale constituted Collateral, then all property purchased with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.10 and 5.11.

 

-44-



--------------------------------------------------------------------------------

(d) Intentionally Omitted.

(e) Intentionally Omitted.

(f) Casualty Events. Not later than five Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event by Holdings (or, in case Holdings
shall form Pubco and an IPO shall have occurred, Pubco and not Holdings) or any
of their Subsidiaries, Borrower shall make prepayments in accordance with
Sections 2.10(g) and (h) in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that:

(i) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that (A) in
the event such Net Cash Proceeds shall not exceed $10.0 million, Borrower shall
have delivered an Officers’ Certificate to Administrative Agent on or prior to
such date stating that such proceeds are expected to be used, or (B) in the
event that such Net Cash Proceeds exceed $10.0 million, Administrative Agent has
elected by notice to Borrower on or prior to such date to require such proceeds
to be used, in each case, to repair, replace or restore any property in respect
of which such Net Cash Proceeds were paid, no later than 12 months following the
date of receipt of such proceeds; provided that if the property subject to such
Casualty Event constituted Collateral under the Security Documents, then all
property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of Collateral Agent, for its benefit and for the benefit of
the other Secured Parties in accordance with Sections 5.10 and 5.11; and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 12-month period, such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(f).

(g) Application of Prepayments. Mandatory prepayments shall be applied to the
Revolving Loans outstanding, without any reduction of the Revolving Commitments.
Prior to any optional or mandatory prepayment hereunder, Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to Section 2.10(h), subject to the
provisions of this Section 2.10(g).

Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied first to reduce outstanding ABR Loans. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Loans. Notwithstanding the foregoing, if the amount of any prepayment
of Loans required under this Section 2.10 shall be in excess of the amount of
the ABR Loans at the time outstanding (an “Excess Amount”), only the portion of
the amount of such prepayment as is equal to the amount of such outstanding ABR
Loans shall be immediately prepaid and, at the election of Borrower, the Excess
Amount shall be either (A) deposited in an escrow account on terms satisfactory
to Collateral Agent and applied to the prepayment of Eurodollar Loans on the
last day of the then next-expiring Interest Period for Eurodollar Loans;
provided that (i) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess Amount shall have been used in
full to repay such Loans and

 

-45-



--------------------------------------------------------------------------------

(ii) at any time while a Default has occurred and is continuing, Administrative
Agent may, and upon written direction from the Required Lenders shall, apply any
or all proceeds then on deposit to the payment of such Loans in an amount equal
to such Excess Amount or (B) prepaid immediately, together with any amounts
owing to the Lenders under Section 2.13.

(h) Notice of Prepayment. Borrower shall notify Administrative Agent (and, in
the case of prepayment of a Swingline Loan, Swingline Lender) by written notice
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that a notice of prepayment
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of another credit facility or the closing of a securities
offering, in which case such notice may be revoked by Borrower (by notice to
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a Credit
Extension of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.06.

Section 2.11 Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a) Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) Administrative Agent determines or is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then Administrative Agent shall give written notice thereof to Borrower and the
Lenders as promptly as practicable thereafter and, until Administrative Agent
notifies Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Eurodollar Borrowing requested to be made on the
first day of such Interest Period shall be made as a Market Disruption Loan,
(ii) any Borrowing that were to have been converted on the first day of such
Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (iii) any outstanding Eurodollar Borrowing shall be
converted, on the last day of the then-current Interest Period, to a Market
Disruption Loan.

Section 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or Issuing
Bank;

 

-46-



--------------------------------------------------------------------------------

(ii) subject any Lender or Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, or change the basis of taxation of payments to
such Lender or Issuing Bank in respect thereof (except for Indemnified Taxes or
Other Taxes indemnifiable under Section 2.15 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or Issuing Bank);
or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender,
Issuing Bank or such Lender’s or Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or Issuing Bank, Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by Issuing Bank, to
a level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
14 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a

 

-47-



--------------------------------------------------------------------------------

Lender or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.13 Breakage Payments.

In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan earlier than the
last day of the Interest Period applicable thereto as a result of a request by
Borrower pursuant to Section 2.16(b), then, in any such event, Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrower (with a copy to
Administrative Agent) and shall be conclusive and binding absent manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within 5 days after receipt thereof.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or Reimbursement Obligations, or of amounts payable under Section 2.12,
2.13, 2.15 or 10.03, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to Administrative Agent at its offices at Stamford,
Connecticut, except payments to be made directly to Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.12, 2.13, 2.15 and 10.03 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein. Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, unless specified
otherwise, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be

 

-48-



--------------------------------------------------------------------------------

payable for the period of such extension. All payments under each Loan Document
shall be made in dollars, except as expressly specified otherwise.

(b) Pro Rata Treatment.

(i) Each payment by Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Each payment by Borrower on account of principal of the Revolving
Borrowings shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties. It is understood that
the foregoing does not apply to any adequate protection payments under any
federal, state or foreign bankruptcy, insolvency, receivership or similar
proceeding, and that Administrative Agent may, subject to any applicable
federal, state or foreign bankruptcy, insolvency, receivership or similar
orders, distribute any adequate protection payments it receives on behalf of the
Lenders to the Lenders in its sole discretion (i.e., whether to pay the earliest
accrued interest, all accrued interest on a pro rata basis or otherwise).

(d) Sharing of Set-Off. If any Lender (and/or Issuing Bank, which shall be
deemed a “Lender” for purposes of this Section 2.14(d)) shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Administrative Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Holdings or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

 

-49-



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the applicable Lenders or Issuing Bank hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or Issuing Bank, as the
case may be, the amount due. In such event, if Borrower has not in fact made
such payment, then each of the Lenders or Issuing Bank, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased by the Loan Parties as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section) Administrative Agent or Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable withholding agent shall make
such deductions and (iii) the applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrower. Each Borrower shall indemnify Administrative
Agent, each Lender and Issuing Bank, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable by Administrative Agent, Issuing Bank or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that the provisions of

 

-50-



--------------------------------------------------------------------------------

this sentence shall not require Borrower to indemnify against any interest or
penalties that result from the failure by Administrative Agent, any Lender
or Issuing Bank to timely file any tax return relating to Indemnified Taxes. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to Administrative Agent) or an Issuing Bank, or by
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of any withholding tax with respect to any payments hereunder or
under any other Loan Document shall, to the extent it may lawfully do so,
deliver to Borrower and to Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Borrower or Administrative
Agent, shall deliver such other documentation prescribed by applicable
Requirements of Law or reasonably requested by Borrower or Administrative Agent
as will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the above two sentences, in the case
of any taxes that are not U.S. federal withholding taxes, the completion,
execution and submission of non-U.S. federal forms shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any unreimbursed cost or expense or would be disadvantageous to
such Lender in any material respect.

Without limiting the generality of the foregoing, in the event that Borrower is
a resident for tax purposes in the United States of America, any Foreign Lender
shall, to the extent it may lawfully do so, deliver to Borrower and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter as required by applicable
law or upon the request of Borrower or Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit Q, or any other form approved by
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Foreign

 

-51-



--------------------------------------------------------------------------------

Lender’s conduct of a U.S. trade or business and (y) duly completed copies of
Internal Revenue Service Form W-8BEN (or any successor forms),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, a certificate in substantially the form of Exhibit Q, Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate, in substantially the form of Exhibit Q, on behalf of such
beneficial owner(s), or

(v) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower and
Administrative Agent to determine the withholding or deduction required to be
made.

Each Foreign Lender shall, from time to time after the initial delivery by such
Foreign Lender of the forms described above, whenever a lapse in time or change
in such Foreign Lender’s circumstances renders such forms, certificates or other
evidence so delivered obsolete or inaccurate, promptly (1) deliver to Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Foreign Lender, together with any other
certificate or statement of exemption required in order to confirm or establish
such Foreign Lender’s status or that such Foreign Lender is entitled to an
exemption from or reduction in U.S. federal withholding tax or (2) notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.

Any Lender that is not a Foreign Lender shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of Borrower or Administrative Agent), duly
executed and properly completed copies of Internal Revenue Service Form W-9
certifying that it is not subject to backup withholding.

(f) Treatment of Certain Refunds. If Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to the applicable Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of Administrative Agent or such Lender, agrees to repay
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender or in the event Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other person. Notwithstanding anything to the
contrary, in no event will Administrative Agent or any Lender be

 

-52-



--------------------------------------------------------------------------------

required to pay any amount to a Loan Party the payment of which would place
Administrative Agent or such Lender in a less favorable net after-tax position
than Administrative Agent or such Lender would have been in if the Indemnified
Taxes or Other Taxes giving rise to such refund had never been imposed in the
first instance.

(g) Mitigation. Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 2.15(a) or (c) with respect to such Lender it
will, if requested by Borrower, use commercially reasonable efforts (subject to
legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another lending office for any Loan or LC Disbursement
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Indemnified Taxes or
Other Taxes required to be deducted or withheld or paid by Borrower; provided
that such efforts are made at Borrower’s expense and on terms that, in the
reasonable judgment of such Lender, cause such Lender and its lending office(s)
to suffer no economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 2.15(g) shall affect or postpone any of the
Obligations of Borrower or the rights of such Lender pursuant to Section 2.15(a)
or (c).

(h) Payments. For purposes of this Section 2.15, (i) any payments by
Administrative Agent to a Lender of any amounts received by Administrative Agent
from Borrower on behalf of such Lender shall be treated as a payment from
Borrower to such Lender and (ii) if a Lender is treated as a partnership by a
jurisdiction imposing an Indemnified Tax, any withholding or payment of such
Indemnified Tax by the Lender in respect of any of such Lender’s partners shall
be considered a withholding or payment of such Indemnified Tax by Borrower.

(i) Issuing Bank. For all purposes of this Section 2.15, the term Lender shall
include Issuing Bank.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
Borrower shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender, or if Borrower exercises
its replacement rights under Section 10.02(d), then Borrower may, at its sole
expense and effort, upon notice to such Lender and Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.04), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) Borrower shall have paid to Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

 

-53-



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Each Lender agrees that, if Borrower elects to replace such Lender in accordance
with this Section 2.16(b), it shall promptly execute and deliver to
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.

Section 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.17 and in its discretion, to make Swingline Loans to
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding $2.5
million or (ii) the sum of the total Revolving Exposures exceeding the lesser of
(A) the total Revolving Commitments and (B) the Borrowing Base; provided that
Borrower shall not use the proceeds of any Swingline Loan to refinance an
outstanding Swingline Loan; provided, further, that, no Swingline Loans shall be
required to be made until such time as Administrative Agent shall have completed
an initial field examination of the Collateral and received an initial Inventory
Appraisal. Within the foregoing limits and subject to the terms and conditions
set forth herein, Borrower may borrow, repay and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery or telecopier, a duly completed and executed Borrowing Request to
Administrative Agent and Swingline Lender, not later than 2:00 p.m., New York
City time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and the amount of the requested Swingline Loan. Each Swingline Loan shall be an
ABR Loan. Swingline Lender shall make each Swingline Loan available to Borrower
to an account as directed by Borrower in the applicable Borrowing Request
maintained with Administrative Agent (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(e), by

 

-54-



--------------------------------------------------------------------------------

remittance to Issuing Bank) by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan. Borrower shall not request a Swingline Loan if at
the time of or immediately after giving effect to the Extension of Credit
contemplated by such request a Default has occurred and is continuing or would
result therefrom. Swingline Loans shall be made in minimum amounts of $100,000
and integral multiples of $50,000 above such amount.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
Swingline Lender and Administrative Agent before 12:00 (noon), New York City
time, on the proposed date of prepayment.

(d) Participations. Swingline Lender may at any time in its discretion by
written notice given to Administrative Agent (provided such notice requirement
shall not apply if Swingline Lender and Administrative Agent are the same
entity) not later than 12:00 noon, New York City time, on the next succeeding
Business Day following such notice require the applicable Revolving Lenders to
acquire participations on such Business Day in all or a portion of the
applicable Swingline Loans then outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, Administrative Agent will give notice
thereof to each applicable Revolving Lender, specifying in such notice such
Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each applicable
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever (so long as
such payment shall not cause such Lender’s Revolving Exposure to exceed such
Lender’s Revolving Commitment). Each Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and Administrative Agent shall promptly
pay to Swingline Lender the amounts so received by it from the Revolving
Lenders. Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired by the Revolving Lenders pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to
Administrative Agent and not to Swingline Lender. Any amounts received by
Swingline Lender from Borrower (or other party on behalf of Borrower) in respect
of a Swingline Loan after receipt by Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to Administrative Agent.
Any such amounts received by Administrative Agent shall be promptly remitted by
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve Borrower of any default in the payment thereof.

Section 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request Issuing Bank, and Issuing Bank agrees, to issue Letters of Credit for
its own account or the account of a Subsidiary in a form reasonably acceptable
to Administrative Agent and Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Subsidiary). Issuing Bank shall have no
obligation to issue, and Borrower shall not request the

 

-55-



--------------------------------------------------------------------------------

issuance of, any Letter of Credit at any time if, after giving effect to such
issuance, (i) the LC Exposure would exceed the LC Commitment or (ii) the total
Revolving Exposure would exceed the lesser of (A) the total Revolving
Commitments and (B) the Borrowing Base; provided, further, that, no Letters of
Credit shall be required to be issued until such time as Administrative Agent
shall have completed an initial field examination of the Collateral and received
an initial Inventory Appraisal. In addition, on the Closing Date, the Cash
Collateralized LCs shall be deemed to be Letters of Credit issued hereunder and
the cash collateral held by UBS AG, Stamford Branch in connection therewith
shall be released to Borrower; provided, however, that, if Administrative Agent
shall not have completed an initial field examination of the Collateral and
received an initial Inventory Appraisal on or before January 7, 2010, then on
January 8, 2010, Borrower shall be required to deposit cash collateral in
respect of the Cash Collateralized LCs in accordance with Section 2.18(i). In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, Borrower shall deliver, by hand
or telecopier (or transmit by electronic communication, if arrangements for
doing so have been approved by Issuing Bank), an LC Request to Issuing Bank and
Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to Issuing Bank:

(i) the Letter of Credit to be amended, renewed or extended;

 

-56-



--------------------------------------------------------------------------------

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as Issuing Bank may require.

If requested by Issuing Bank, Borrower also shall submit a letter of credit
application on Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the
applicable LC Exposure shall not exceed the applicable LC Commitment, (ii) the
total applicable Revolving Exposures shall not exceed the total applicable
Revolving Commitments and (iii) the conditions set forth in Article IV in
respect of such issuance, amendment, renewal or extension shall have been
satisfied. Unless Issuing Bank and Administrative Agent shall agree otherwise,
no Letter of Credit shall be in an initial amount less than $100,000, in the
case of a Commercial Letter of Credit, or $500,000, in the case of a Standby
Letter of Credit.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, Issuing Bank shall promptly notify
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.18(d). If Issuing Bank is not the same person as
Administrative Agent, on the first Business Day of each calendar month, Issuing
Bank shall provide to Administrative Agent a report listing all outstanding
Letters of Credit and the amounts and beneficiaries thereof and Administrative
Agent shall promptly provide such report to each Revolving Lender.

(c) Expiration Date.

(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) in the case of a Standby Letter of Credit, (x) the date which
is one year after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the Letter of Credit Expiration Date and (B) in the case of a
Commercial Letter of Credit, (x) the date that is 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date.

(ii) If Borrower so requests in any Letter of Credit Request, Issuing Bank may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit Issuing Bank to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by Issuing Bank, Borrower shall not be required to make a specific
request to Issuing Bank for any such

 

-57-



--------------------------------------------------------------------------------

renewal. Once an Auto-Renewal Letter of Credit has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) Issuing Bank to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the earlier of (i) one year from the date of such renewal and
(ii) the Letter of Credit Expiration Date; provided that Issuing Bank shall not
permit any such renewal if (x) Issuing Bank has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.18(l) or otherwise),
or (y) it has received notice on or before the day that is two Business Days
before the date which has been agreed upon pursuant to the proviso of the first
sentence of this paragraph, (1) from Administrative Agent that any Revolving
Lender directly affected thereby has elected not to permit such renewal or
(2) from Administrative Agent, any Lender or Borrower that one or more of the
applicable conditions specified in Section 4.02 are not then satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of Issuing Bank or the Lenders, Issuing Bank hereby irrevocably
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s Pro Rata Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees to pay to
Administrative Agent, for the account of Issuing Bank, such Revolving Lender’s
Pro Rata Percentage of each LC Disbursement made by Issuing Bank and not
reimbursed by Borrower on the date due as provided in Section 2.18(e), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to Issuing Bank
an amount equal to such LC Disbursement not later than 2:00 p.m., New York City
time, on the date that such LC Disbursement is made if Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., New York City time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 2:00 p.m., New York City time on the
Business Day immediately following the day that Borrower receives such notice;
provided that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with ABR Revolving Loans in an equivalent amount and, to the extent so financed,
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loans.

(ii) If Borrower fails to make such payment when due, Issuing Bank shall notify
Administrative Agent and Administrative Agent shall notify each Revolving Lender
of the applicable LC Disbursement, the payment then due from Borrower in respect
thereof and such Revolving Lender’s Pro Rata Percentage thereof. Each Revolving
Lender shall pay by wire transfer of immediately available funds to
Administrative Agent not later than 2:00 p.m., New

 

-58-



--------------------------------------------------------------------------------

York City time, on such date (or, if such Revolving Lender shall have received
such notice later than 12:00 noon, New York City time, on any day, not later
than 11:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Revolving Lender’s Pro Rata Percentage of the
unreimbursed LC Disbursement in the same manner as provided in Section 2.02(c)
with respect to Revolving Loans made by such Revolving Lender, and
Administrative Agent will promptly pay to Issuing Bank the amounts so received
by it from the Revolving Lenders. Administrative Agent will promptly pay to
Issuing Bank any amounts received by it from Borrower pursuant to the above
paragraph prior to the time that any Revolving Lender makes any payment pursuant
to the preceding sentence and any such amounts received by Administrative Agent
from Borrower thereafter will be promptly remitted by Administrative Agent to
the Revolving Lenders that shall have made such payments and to Issuing Bank, as
appropriate.

(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to Administrative Agent as provided above, each
of such Revolving Lender and Borrower severally agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to Administrative Agent for the account of Issuing Bank at (i) in the case
of Borrower, the rate per annum set forth in Section 2.18(h) and (ii) in the
case of such Lender, at a rate determined by Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.

(f) Obligations Absolute. The Reimbursement Obligation of each Borrower as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.18, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; or (vi) any material
adverse change in the business, property, results of operations, prospects or
condition, financial or otherwise, of Borrower and its Subsidiaries. None of the
Agents, the Lenders, Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of Issuing Bank; provided
that the foregoing shall not be construed to excuse Issuing Bank from liability
to Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Requirements of Law) suffered by Borrower that are
caused by Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of Issuing Bank (as finally
determined by a court of competent jurisdiction), Issuing Bank shall be deemed
to have exercised care in each such determination. In furtherance of the
foregoing and without

 

-59-



--------------------------------------------------------------------------------

limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Issuing Bank shall, promptly following receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. Issuing Bank shall promptly give written notice to
Administrative Agent and Borrower of such demand for payment and whether Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve Borrower of its
Reimbursement Obligation to Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement (other than with respect to the timing of such
Reimbursement Obligation set forth in Section 2.18(e)).

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
and including the date that such Borrower is required to reimburse such LC
Disbursement under Section 2.18(e)(i), at the interest rate then in effect for
ABR Loans, and thereafter, at the rate per annum determined pursuant to
Section 2.06(c) until (but excluding) the date that such Borrower reimburses
such LC Disbursement. Interest accrued pursuant to this paragraph shall be for
the account of Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to Section 2.18(e) to reimburse
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit on terms and in accounts
satisfactory to Collateral Agent, in the name of Collateral Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to 105% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to Borrower described in Section 8.01(g) or (h). Funds so deposited
shall be applied by Administrative Agent to reimburse Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
cash collateral under this Section 2.18(i) as a result of the occurrence of an
Event of Default, such amount plus any accrued interest or realized profits with
respect to such amounts (to the extent not applied as aforesaid) shall be
returned to Borrower within three Business Days after all Events of Default have
been cured or waived.

(j) Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of Administrative Agent
(which consent shall not be unreasonably withheld), Issuing

 

-60-



--------------------------------------------------------------------------------

Bank and such Revolving Lender(s). Any Revolving Lender designated as an issuing
bank pursuant to this paragraph (j) shall have all the rights and obligations of
Issuing Bank under the Loan Documents with respect to Letters of Credit issued
or to be issued by it, and all references in the Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Revolving Lender in its capacity as Issuing Bank, as the context shall
require. Administrative Agent shall notify the Lenders of any such additional
Issuing Bank. If at any time there is more than one applicable Issuing Bank
hereunder, Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.

(k) Resignation or Removal of Issuing Bank. Any Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days prior notice to the
Lenders, Administrative Agent and Borrower; provided, that, if there is only one
Issuing Bank at such time, then, unless Borrower otherwise consents, such
resigning Issuing Bank shall either designate a successor Issuing Bank hereunder
(and such successor shall agree to act as Issuing Bank hereunder) or such
Issuing Bank shall remain as Issuing Bank hereunder. Any Issuing Bank may be
replaced at any time by written agreement among Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. Administrative Agent shall
notify the Lenders of any such replacement of any Issuing Bank. At the time any
such resignation of an Issuing Bank shall become effective, Borrower shall pay
all unpaid fees accrued for the account of the retiring Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit.

(l) Other. No Issuing Bank shall be under any obligation to issue any Letter of
Credit if

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Bank shall prohibit, or
request that Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon Issuing
Bank with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which Issuing Bank is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank.

No Issuing Bank shall be under any obligation to amend any Letter of Credit if
(A) Issuing Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

-61-



--------------------------------------------------------------------------------

Section 2.19 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to Issuing
Bank pursuant to clause (b)(v) below);

(b) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the applicable non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages but only to the extent the sum of all applicable
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Defaulting Lender’s Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.18(i) for so long as
such LC Exposure is outstanding;

(iii) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, Borrower shall not be required to
pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.19(b), then, without
prejudice to any rights or remedies of Issuing Bank or any Lender hereunder, the
Commitment Fee that otherwise would have been payable to such Defaulting Lender
(with respect to the portion of such Defaulting Lender’s Revolving Commitment
that was utilized by such LC Exposure) and the LC Participation Fee payable with
respect to such Defaulting Lender’s LC Exposure shall be payable to Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated;

(c) so long as any Lender is a Defaulting Lender, Swingline Lender shall not be
required to fund any Swingline Loan and Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless they are satisfied that
the related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateralized in accordance with
Section 2.19(b), and participations in any such newly issued or increased Letter
of Credit or newly made

 

-62-



--------------------------------------------------------------------------------

Swingline Loan shall be allocated among non-Defaulting Lenders in accordance
with their respective Pro Rata Percentages (and Defaulting Lenders shall not
participate therein); and

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d) but
excluding Section 2.16(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by Administrative Agent in a segregated non-interest bearing
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to Issuing Bank or Swingline Lender hereunder, (iii) third, to
the funding of any Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent, (iv) fourth, if so determined
by Administrative Agent and Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by Borrower or any Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement and
(vi) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or Reimbursement Obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.02 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Lender.

(e) In the event that Administrative Agent, Borrower, Issuing Bank or Swingline
Lender, as the case may be, each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Percentage. The rights and remedies against a
Defaulting Lender under this Section 2.19 are in addition to other rights and
remedies that Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
the non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this Section 2.19 shall be permitted under
this Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

Section 2.20 Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by Borrower or its Subsidiary Guarantors and reflected in
the most recent Borrowing Base Certificate delivered by Borrower to
Administrative Agent shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, Administrative Agent shall have the right from
time to time upon five (5) Business Days prior notice to Borrower, in its
Permitted Discretion to establish, modify or eliminate Reserves against Eligible
Accounts, to adjust any of the criteria set forth below and to establish new
criteria with respect to Eligible Accounts. Eligible Accounts shall not include
any of the following Accounts:

(i) any Account on which Collateral Agent, on behalf of the Secured Parties,
does not have a perfected, first priority and exclusive Lien;

 

-63-



--------------------------------------------------------------------------------

(ii) any Account that is not owned by Borrower or its Subsidiary Guarantors;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural Person) organized under the laws of the
United States, Canada or any political subdivision thereof, unless the Account
is supported by an irrevocable letter of credit satisfactory to Administrative
Agent, in its Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), that has been delivered to Collateral Agent and is
directly drawable by Collateral Agent;

(iv) any Account that is payable in any currency other than an Approved
Currency;

(v) any Account that does not arise from the sale of goods or the performance of
services by Borrower or its Subsidiary Guarantors in the ordinary course of
their business;

(vi) any Account that does not comply with all applicable legal requirements,
including, without limitation, all laws, rules, regulations and orders of any
Governmental Authority;

(vii) any Account (a) to the extent that Borrower’s or its Subsidiary
Guarantors’ right to receive payment is not absolute or is contingent upon the
fulfillment of any condition whatsoever unless such condition is satisfied or
(b) as to which Borrower or its Subsidiary Guarantors is not able to bring suit
or otherwise enforce its remedies against the Account Debtor through judicial or
administrative process or (c) that represents a progress billing consisting of
an invoice for goods sold or used or services rendered pursuant to a contract
under which the Account Debtor’s obligation to pay that invoice is subject to
Borrower’s or its Subsidiary Guarantors’ completion of further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

(viii) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of such Borrower or Subsidiary Guarantor;

(xi) any Account that arises from a sale to any director, officer, other
employee or Affiliate of Borrower or a Guarantor, or to any entity that has any
common officer or director with Borrower or a Guarantor, to the extent that the
aggregate amount of any such Accounts exceeds $100,000;

 

-64-



--------------------------------------------------------------------------------

(xii) to the extent Borrower or any Guarantor or Subsidiary is liable for goods
sold or services rendered by the applicable Account Debtor to any Borrower or
any Guarantor or Subsidiary but only to the extent of the potential offset;

(xiii) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xiv) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(A) any Account not paid within 120 days following its original invoice date; or

(B) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(C) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(xv) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this Section 2.20(a);

(xvi) any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (or, with respect to
representations or warranties that are qualified by materiality, any of such
representations and warranties are untrue);

(xvii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xviii) to the extent such Account exceeds any credit limit established by
Administrative Agent, in its Permitted Discretion, based on the credit
characteristics of the applicable Account Debtor; or

(xix) any Account on which the Account Debtor is a Governmental Authority,
unless (a) if the Account Debtor is the United States of America, any State or
political subdivision thereof or any department, agency or instrumentality of
the United States of America or any State or political subdivision thereof,
Borrower or its Subsidiary Guarantors have assigned their rights to payment of
such Account to Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of any such federal Governmental Authority, and
pursuant to any requirements of applicable law, if any, in the case of any such
other Governmental Authority, and (b) if the Account Debtor is any other
Governmental Authority, Borrower or its Subsidiary Guarantors have if required
by any applicable law, assigned their rights to payment of such Account to
Administrative Agent pursuant to applicable law, if any, and, in each such case
where such acceptance and acknowledgment is required by applicable law, such
assignment has been accepted and acknowledged by the appropriate government
officers to the extent so required.

 

-65-



--------------------------------------------------------------------------------

(b) Eligible Inventory. On any date of determination of the Borrowing Base, all
of the Inventory owned by Borrower or its Subsidiary Guarantors and reflected in
the most recent Borrowing Base Certificate delivered by Borrower to
Administrative Agent shall be “Eligible Inventory” for the purposes of this
Agreement, except any Inventory to which any of the exclusionary criteria set
forth below applies. In addition, Administrative Agent shall have the right from
time to time, upon five (5) Business Days prior notice to Borrower, in its
Permitted Discretion to establish, modify or eliminate Reserves against Eligible
Inventory, to adjust any of the criteria set forth below and to establish new
criteria with respect to Eligible Inventory. Eligible Inventory shall not
include:

(i) any Inventory on which Collateral Agent, on behalf of the Secured Parties,
does not have a perfected, first priority and exclusive Lien;

(ii) any Inventory that (a) is stored at a leased location where the aggregate
value of Inventory exceeds $100,000 unless Administrative Agent has given prior
consent thereto and unless either (x) a Landlord Access Agreement in
substantially the form attached as Exhibit G (or another form reasonably
satisfactory to Administrative Agent) has been delivered to Administrative
Agent, or (y) Reserves reasonably satisfactory to Administrative Agent have been
established with respect thereto, or (b) is stored with a bailee or warehouseman
where the aggregate value of Inventory exceeds $100,000 unless either (x) a
reasonably satisfactory, acknowledged bailee waiver letter has been received by
Administrative Agent or (y) Reserves reasonably satisfactory to Administrative
Agent have been established with respect thereto, or (c) is stored at a location
where the aggregate value of Inventory is less than $100,000;

(iii) any Inventory that is placed on consignment, unless a valid consignment
agreement which is reasonably satisfactory to Administrative Agent is in place
with respect to such Inventory;

(iv) any Inventory that is not located in the United States or Canada or is in
transit (except for Eligible In-Transit Inventory);

(v) any Inventory that is covered by a negotiable document of title, unless such
document has been delivered to Administrative Agent or any customs broker or
other carrier who is then subject to an effective Customs Broker Agreement with
all necessary endorsements, free and clear of all Liens except those in favor of
Collateral Agent and landlords, carriers, bailees and warehousemen if clause
(ii) above has been complied with;

(vi) any Inventory that is to be returned to suppliers;

(vii) any Inventory that is obsolete, unsalable, shopworn, damaged or unfit for
sale;

(viii) any Inventory that consists of display items or packing or shipping
materials, manufacturing supplies, work-in-process Inventory or replacement
parts;

(ix) any Inventory that is not of a type held for sale in the ordinary course of
Borrower’s or its Subsidiary Guarantors’ business;

(x) any Inventory that breaches any of the representations or warranties
pertaining to Inventory set forth in the Loan Documents in any material respect
(or, with respect to representations or warranties that are qualified by
materiality, breaches any of such representations and warranties);

 

-66-



--------------------------------------------------------------------------------

(xi) any Inventory that consists of Hazardous Material or goods that can be
transported or sold only with licenses that are not readily available;

(xii) any Inventory that is subject to any licensing arrangement the effect of
which would be to limit the ability of Administrative Agent, or any Person
selling the Inventory on behalf of Administrative Agent, to sell such Inventory
in enforcement of Collateral Agent’s Liens, without further consent or payment
to the licensor or other Person, unless such consent has been obtained; or

(xiii) any Inventory that is not covered by casualty insurance maintained as
required by Section 5.04.

Section 2.21 Accounts; Cash Management. Each Borrower and each Guarantor shall
maintain a cash management system which is acceptable to Administrative Agent
(the “Cash Management System”), which shall operate as follows: (a) All proceeds
of Collateral held by any Borrower or any other Loan Party (other than funds
being collected pursuant to the provisions stated below) shall be deposited in
one or more bank accounts or securities investment accounts, as set forth on
Schedule 2.21 or other accounts in form and substance reasonably satisfactory to
Administrative Agent subject to the terms of the Security Agreements and
applicable Control Agreements.

(b) Subject to Section 4.01(q), Borrower shall establish and maintain, and shall
cause each Guarantor to establish and maintain, at its sole expense blocked
accounts or lockboxes and related deposit accounts, which, on the Closing Date,
shall consist of accounts and related lockboxes maintained by the financial
institutions as described on Schedule 2.21 hereto (in each case, except for
Excluded Deposit Accounts, “Blocked Accounts”), or with such other banks as are
reasonably acceptable to Administrative Agent into which Borrower and Guarantors
shall promptly deposit and direct their respective Account Debtors to directly
remit all payments on Accounts and all payments constituting proceeds of
Inventory or other Collateral in the identical form in which such payments are
made, whether by cash, check or other manner and shall be identified and
segregated from all other funds of the Loan Parties. Borrower and Guarantors
shall deliver, or cause to be delivered, to Administrative Agent a Control
Agreement duly authorized, executed and delivered by each bank where a Blocked
Account for the benefit of Borrower or any Guarantor is maintained. Borrower
shall further execute and deliver, and shall cause each Guarantor to execute and
deliver, such agreements and documents as Administrative Agent may require in
connection with such Blocked Accounts and such Control Agreements. Borrower and
Guarantors shall not establish any deposit accounts into which proceeds of
Collateral are deposited, unless Borrower or such Guarantor has complied in full
with the provisions of this Section 2.21(b) with respect to such deposit
accounts. Each Borrower agrees that from and after the delivery of an Activation
Notice all payments made to such Blocked Accounts or other funds received and
collected by Administrative Agent or any Lender, whether in respect of the
Accounts or as proceeds of Inventory shall be treated as payments to
Administrative Agent and Lenders in respect of the Obligations and therefore
shall constitute the property of Administrative Agent and Lenders to the extent
of the then outstanding applicable Obligations.

(c) The applicable bank at which any Blocked Accounts are maintained shall agree
from and after the receipt of a notice (an “Activation Notice”) from
Administrative Agent (which Activation Notice may, or upon instruction of the
applicable Required Lenders, shall, be given by Administrative Agent at any time
during a Cash Dominion Period) pursuant to the applicable Control Agreement, to
forward, daily, all amounts in each Blocked Account to the account designated as
collection account (the “Collection Account”) which shall be under the exclusive
dominion and control of Administrative Agent.

 

-67-



--------------------------------------------------------------------------------

(d) From and after the delivery of an Activation Notice, Administrative Agent
shall apply all such funds in the Collection Account on a daily basis to the
repayment of the applicable Obligations in accordance with Section 8.02.
Notwithstanding the foregoing sentence, after payment in full has been made of
the amounts required under Sections 8.02(a) through (e), upon Borrower’s request
and as long as no Default has occurred and is continuing and all other
conditions precedent to a Borrowing have been satisfied, any additional funds
deposited in the Collection Account shall be released to such Borrower.

(e) Borrower, Guarantors and their directors, employees, agents and other
Subsidiaries shall promptly deposit or cause the same to be deposited, any
monies, checks, notes, drafts or any other payment relating to and/or proceeds
of Accounts or Inventory which come into their possession or under their control
in the applicable Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Administrative Agent. Each Borrower agrees to reimburse
Administrative Agent on demand for any amounts owed or paid to any bank at which
a Blocked Account is established or any other bank or person involved in the
transfer of funds to or from the Blocked Accounts arising out of Administrative
Agent’s payments to or indemnification of such bank or person.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to Administrative Agent, Collateral
Agent, Issuing Bank and each of the Lenders (with references to the Companies
being references thereto after giving effect to the Transactions unless
otherwise expressly stated) that:

Section 3.01 Organization; Powers.

Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.02 Authorization; Enforceability.

The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary action on the part
of such Loan Party. This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ and
secured parties’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03 No Conflicts.

Except as set forth on Schedule 3.03, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to

 

-68-



--------------------------------------------------------------------------------

obtain or perform which could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Company, (c) will not violate any Requirement of Law, (d) will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Company or its property, or give
rise to a right thereunder to require any payment to be made by any Company,
except for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any property of any Company,
except Liens created by the Loan Documents and Permitted Liens.

Section 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of income,
members’ equity and cash flows of Holdings (i) as of and for the fiscal year
ended December 31, 2008, audited by and accompanied by the unqualified opinion
of PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of
and for the nine-month period ended September 30, 2009 and for the comparable
period of the preceding fiscal year, in each case, certified by the chief
financial officer of Borrower. Such financial statements and all financial
statements delivered pursuant to Sections 5.01(a), (b) and (c) have been
prepared in accordance with GAAP and present fairly in all material respects the
financial condition and results of operations and cash flows of Holdings as of
the dates and for the periods to which they relate.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), as of the Closing Date, there are no liabilities of any
Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect, and, as of the Closing Date, there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability, other than liabilities under the Loan Documents,
the Existing Holdings Notes and the Second Lien Note Documents. Since
December 31, 2008, there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.

(c) Forecasts. The forecasts of financial performance of Holdings and its
Subsidiaries furnished to the Lenders have been prepared in good faith by
Borrower and based on assumptions believed by Borrower to reasonable.

Section 3.05 Properties.

(a) Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair, except to the
extent that the failure to be in such condition could not reasonably be expected
to result in a Material Adverse Effect, and (ii) constitutes all the property
which is required for the business and operations of the Companies as presently
conducted.

(b) Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate dated
the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Company as of the Closing Date and describes the type
of interest therein held by such Company and whether such

 

-69-



--------------------------------------------------------------------------------

owned Real Property is leased and if leased whether the underlying Lease
contains any option to purchase all or any portion of such Real Property or any
interest therein or contains any right of first refusal relating to any sale of
such Real Property or any portion thereof or interest therein and (ii) leased,
subleased or otherwise occupied or utilized by any Company, as lessee,
sublessee, franchisee or licensee, as of the date hereof and describes the type
of interest therein held by such Company.

(c) No Casualty Event. No Company has received any notice of, nor has any
knowledge of, the occurrence or pendency of any Casualty Event affecting all or
any material portion of its property. No U.S. Mortgage encumbers improved Real
Property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968 unless flood insurance
available under such Act has been obtained in accordance with Section 5.04.

(d) Collateral. Each Company owns or has rights to use all of the Collateral and
all rights with respect to any of the foregoing used in, necessary for or
material to each Company’s business as currently conducted. The use by each
Company of such Collateral and all such rights with respect to the foregoing do
not infringe on the rights of any person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. No claim has been made and remains outstanding that
any Company’s use of any Collateral does or may violate the rights of any third
party that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

Section 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, except for any such claim which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, nor
does any Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party in the ordinary course of business that are listed in
Schedule 12(a) or 12(b) to the Perfection Certificate, on and as of the Closing
Date (i) each Loan Party owns and possesses the right to use, and has done
nothing to authorize or enable any other person to use, any copyright, patent or
trademark (as such terms are defined in the Security Agreements) listed in
Schedule 12(a) or 12(b) to the Perfection Certificate and (ii) all registrations
listed in Schedule 12(a) or 12(b) to the Perfection Certificate are valid and in
full force and effect.

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Closing Date, there is no material violation by others of any right of such
Loan Party with respect to any copyright, patent or trademark listed in Schedule
12(a) or 12(b) to the Perfection Certificate, pledged by it under the name of
such Loan Party except as may be set forth on Schedule 3.06(c).

 

-70-



--------------------------------------------------------------------------------

Section 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedules 1(a) and 10(a) to the Perfection Certificate
dated the Closing Date set forth a list of (i) all the Subsidiaries of
Intermediate Holdings and their jurisdictions of organization as of the Closing
Date and (ii) the number of each class of its Equity Interests authorized, and
the number outstanding, on the Closing Date and the number of shares covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. As of the Closing Date, all Equity Interests of each
Company are duly and validly issued and are fully paid and non-assessable, and,
other than the Equity Interests of Intermediate Holdings and the general partner
interests of Borrower, are owned by Intermediate Holdings, directly or
indirectly through Wholly Owned Subsidiaries. All limited partner Equity
Interests of Borrower are owned directly by Intermediate Holdings. The general
partner of Borrower is General Partner. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under the Security Agreements, free of any and all Liens, rights
or claims of other persons, except the security interest created by the Security
Agreements and the Second Lien Security Documents, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests.

(b) No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of Collateral Agent in any Equity Interests pledged to Collateral Agent for the
benefit of the Secured Parties under the Security Agreements or the exercise by
Collateral Agent of the voting or other rights provided for in the Security
Agreements or the exercise of remedies in respect thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, Intermediate Holdings, Borrower and each
Subsidiary on the Closing Date, and after giving effect to the Transactions, is
set forth on Schedule 10(a) to the Perfection Certificate dated the Closing
Date.

Section 3.08 Litigation; Compliance with Laws.

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Except for matters covered by
Section 3.18, no Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

Section 3.09 Agreements.

No Company is a party to any agreement or instrument or subject to any corporate
or other constitutional restriction that has resulted or could reasonably be
expected to result in a Material Adverse

 

-71-



--------------------------------------------------------------------------------

Effect. No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default.
Schedule 3.09 accurately and completely lists all material agreements (other
than leases of Real Property set forth on Schedule 8(a) or 8(b) to the
Perfection Certificate dated the Closing Date) to which any Company is a party
which are in effect on the Closing Date in connection with the operation of the
business conducted thereby and Borrower has delivered to Administrative Agent
complete and correct copies of all such material agreements, including any
amendments, supplements or modifications with respect thereto.

Section 3.10 Federal Reserve Regulations.

No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Securities Collateral pursuant to the Security
Agreements does not violate such regulations.

Section 3.11 Investment Company Act.

No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds.

Borrower will use the proceeds of the Revolving Loans and Swingline Loans after
the Closing Date for general corporate purposes (including to effect Permitted
Acquisitions), it being understood that no Revolving Loans shall be made on the
Closing Date.

Section 3.13 Taxes.

Each Company has (a) timely filed or caused to be timely filed all federal Tax
Returns and all material state, local and foreign Tax Returns required to have
been filed by it and all such Tax Returns are true and correct in all material
respects, (b) duly and timely paid, collected or remitted or caused to be duly
and timely paid, collected or remitted all Taxes (whether or not shown on any
Tax Return) due and payable, collectible or remittable by it and all assessments
received by it, except Taxes (i) that are being contested in good faith by
appropriate proceedings and for which such Company has set aside on its books
adequate reserves in accordance with GAAP or (ii) which could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect and (c) satisfied all of its withholding tax obligations except for
failures that could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all material Taxes not yet due and
payable. Each Company is unaware of any proposed or pending tax assessments,
deficiencies or audits that could be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect. Except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect, no Company has ever “participated” in a “listed transaction”
within the meaning of Treasury Regulation Section 1.6011-4.

 

-72-



--------------------------------------------------------------------------------

Section 3.14 No Material Misstatements.

No information, report, financial statement, certificate, Borrowing Request, LC
Request, exhibit or schedule furnished by or on behalf of any Company to
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken as a
whole, contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not misleading
as of the date such information is dated or certified; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each Company represents
only that it acted in good faith and utilized assumptions believed by it to be
reasonable and due care in the preparation of such information, report,
financial statement, exhibit or schedule.

Section 3.15 Labor Matters.

As of the Closing Date, there are no strikes, lockouts or slowdowns against any
Company pending or, to the knowledge of any Company, threatened. The hours
worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Company, or for which any claim may be made
against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.

Section 3.16 Solvency.

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the fair value of the
properties of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party (individually and on a consolidated basis with its Subsidiaries) will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

Section 3.17 Employee Benefit Plans.

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
except as could not reasonably be expected to result in a Material Adverse
Effect or a liability in excess of $250,000 to any Company. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other

 

-73-



--------------------------------------------------------------------------------

such ERISA Events, could reasonably be expected to result in material liability
of any Company or any of its ERISA Affiliates or the imposition of a Lien on any
of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the property of all such underfunded
Plans. Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of each
Company or its ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

(b) To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms, with all applicable collective bargaining agreements
and other applicable written agreements between the Company party thereto and
such Company’s employees, and with the requirements of any and all applicable
Requirements of Law, except as could not reasonably be expected to result in a
Material Adverse Effect or a liability in excess of $250,000 to any Company. No
Foreign Plan, nor any related trust or other funding medium thereunder, is
subject to any pending or, to the knowledge of each Loan Party, threatened or
anticipated investigation, examination or other legal proceeding, initiated by
any Governmental Authority or by any other person (other than routine claims for
benefits) that could reasonably be expected to have a Material Adverse Effect
and, to the knowledge of each Loan Party, there exists no state of facts which
after notice or lapse of time or both could reasonably be expected to give rise
to any such investigation, examination or other legal proceeding. No Foreign
Plan constitutes a “multi employer pension plan” within the meaning of the ITA
or other Requirements of Law. Where applicable, the most recently filed
actuarial reports in respect of each Foreign Plan fairly present the funded
status of each such plan as at the date of the applicable report. No Company
has, as of the Closing Date, incurred any material obligation in connection with
the termination of any Foreign Plan. The present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended fiscal year of the
respective Company on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the property of such Foreign
Plan in an amount that could reasonably be expected to have a Material Adverse
Effect, and for each Foreign Plan which is not funded, the obligations of such
Foreign Plan are properly accrued in accordance with GAAP and fully and
accurately disclosed in accordance with GAAP. No event has occurred respecting
any Foreign Plan which would entitle any person to cause the termination of such
Foreign Plan in whole or in part and no action has been taken nor has any order
been made by any applicable Governmental Authority to that effect if such
termination could reasonably be expected to have a Material Adverse Effect.

Section 3.18 Environmental Matters.

(a) Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;

 

-74-



--------------------------------------------------------------------------------

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under any applicable Environmental Law;

(iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and

(v) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.18:

(i) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location, except in each case
as could not reasonably be expected to result in a Material Adverse Effect;

(ii) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;

(iii) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;

(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

(v) As of the Closing Date (and with respect to any property as to which a
Mortgage is taken, the date on which the Mortgage is granted), the Companies
have made available to the Lenders all material records and files in the
possession, custody or control of, or otherwise

 

-75-



--------------------------------------------------------------------------------

reasonably available to, the Companies concerning compliance with or liability
under Environmental Law, including those concerning the actual or suspected
existence of Hazardous Material at Real Property or facilities currently or
formerly owned, operated, leased or used by the Companies.

Section 3.19 Insurance.

Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as of the Closing Date. All insurance
maintained by the Companies is in full force and effect, all premiums have been
duly paid, no Company has received notice of violation or cancellation thereof,
the Premises, and the use, occupancy and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no default
under any Insurance Requirement. Each Company has insurance in such amounts and
covering such risks and liabilities as are customary for companies of a similar
size engaged in similar businesses in similar locations.

Section 3.20 Security Documents.

(a) Security Agreements.

(i) The U.S. Security Agreement is effective to create in favor of Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the U.S. Security Agreement Collateral and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of the U.S. Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the U.S. Security Agreement), the Liens created by the U.S. Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the U.S. Security Agreement
Collateral (other than such U.S. Security Agreement Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case subject to no Liens other than
Permitted Collateral Liens.

(ii) The Canadian Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Canadian Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are filed in the offices specified on Schedule 7 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent of the Canadian Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Canadian
Security Agreement), the Liens created by the Canadian Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in the Canadian Security Agreement Collateral
(other than such Canadian Security Agreement Collateral in which a security
interest cannot be perfected under the PPSA as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Collateral Liens.

 

-76-



--------------------------------------------------------------------------------

(b) PTO Filing; Copyright Office Filing. When the applicable Security Agreement
or a short form thereof is filed in the United States Patent and Trademark
Office, the United States Copyright Office, and the Canadian Intellectual
Property Office, the Liens created by such Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents (as defined in the applicable
Security Agreement) and Trademarks (as defined in the applicable Security
Agreement) registered or applied for with the United States Patent and Trademark
Office or Canadian Intellectual Property Office, as the case may be, or
Copyrights (as defined in such Security Agreement) registered or applied for
with the United States Copyright Office or Canadian Intellectual Property
Office, as the case may be, in each case subject to no Liens other than
Permitted Collateral Liens.

(c) Mortgages.

(i) Each U.S. Mortgage is effective to create, in favor of Collateral Agent, for
its benefit and the benefit of the Secured Parties, legal, valid and enforceable
first priority Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the U.S. Mortgaged Properties thereunder and
the proceeds thereof, subject only to Permitted Collateral Liens or other Liens
acceptable to Collateral Agent, and when the U.S. Mortgages are filed in the
offices specified on Schedule 8(a) to the Perfection Certificate dated the
Closing Date (or, in the case of any U.S. Mortgage executed and delivered after
the date thereof in accordance with the provisions of Sections 5.10 and 5.11,
when such U.S. Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 5.10 and 5.11), the U.S. Mortgages shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the U.S. Mortgaged Properties and the proceeds thereof, in each case
prior and superior in right to any other person, other than Liens permitted by
such U.S. Mortgage.

(ii) Each Canadian Mortgage is effective to create, in favor of Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the
Canadian Guarantors’ right, title and interest in and to the Canadian Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted
Collateral Liens or other Liens acceptable to Collateral Agent, and when the
Canadian Mortgages are filed in the offices specified on Schedule 8(a) to the
Perfection Certificate dated the Closing Date (or, in the case of any Canadian
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Sections 5.10 and 5.11, when such Canadian Mortgage is filed in
the offices specified in the local counsel opinion delivered with respect
thereto in accordance with the provisions of Sections 5.10 and 5.11), the
Canadian Mortgages shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Canadian Guarantors in the
Canadian Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Canadian Mortgage.

(d) Valid Liens.

(i) Each U.S. Security Document delivered pursuant to Sections 5.10 and 5.11
will, upon execution and delivery thereof, be effective to create in favor of
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by Collateral Agent of such

 

-77-



--------------------------------------------------------------------------------

Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any U.S. Security Document), such
U.S. Security Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than the applicable Permitted
Collateral Liens.

(ii) Each Canadian Security Document delivered pursuant to Sections 5.10 and
5.11 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Canadian
Guarantors’ right, title and interest in and to the Canadian Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession or control by Collateral Agent of such Canadian Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to Collateral Agent to the
extent required by any Canadian Security Document), such Canadian Security
Document will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Canadian Guarantors in such Canadian
Collateral, in each case subject to no Liens other than the applicable Permitted
Collateral Liens.

Section 3.21 Anti-Terrorism Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary (i) has violated or is in violation of
Anti-Terrorism Laws or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party and none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party and none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary acting or benefiting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

Section 3.22 Location of Material Inventory.

As of the Closing Date, Schedule 3.22 sets forth all locations in the United
States and Canada where the aggregate value of Inventory owned by the Loan
Parties exceeds $100,000.

 

-78-



--------------------------------------------------------------------------------

Section 3.23 Accuracy of Borrowing Base.

At the time any Borrowing Base Certificate is delivered pursuant to this
Agreement, each Account and each item of Inventory included in the calculation
of the Borrowing Base satisfies all of the criteria to be an Eligible Account
and an item of Eligible Inventory, respectively.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender and, if applicable, Issuing Bank to fund the
initial Credit Extension requested to be made by it shall, except as expressly
provided in Section 5.15, be subject to the prior or concurrent (except as
expressly provided in this Section 4.01) satisfaction of each of the conditions
precedent set forth in this Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to Issuing Bank and to Administrative Agent and there shall have been
delivered to Administrative Agent an executed counterpart of each of the Loan
Documents and the Perfection Certificate.

(b) Corporate Documents. Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));

(ii) a certificate as to the good standing or status of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority); and

(iii) such other documents as the Lenders, Issuing Bank or Administrative Agent
may request.

(c) Officers’ Certificate. Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of Borrower, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b), (c),
(d) (to its knowledge) and (e).

(d) Financings and Other Transactions, etc.

(i) The Transactions to be consummated on the Closing Date shall have been
consummated or shall be consummated simultaneously on the Closing Date, in each
case in all

 

-79-



--------------------------------------------------------------------------------

material respects in accordance with the terms hereof and the terms of the
Transaction Documents, without the waiver or amendment of any such terms not
approved by Administrative Agent and the Arranger.

(ii) Borrower shall have received $180 million in gross proceeds from the
issuance and sale of the Second Lien Notes, and the Second Lien Note Documents
shall be in form and substance reasonably satisfactory to the Lenders.

(iii) The Lenders shall be satisfied with the management, capitalization, the
terms and conditions of any equity arrangements and the corporate or other
organizational structure of the Companies (after giving effect to the
Transactions) and any indemnities, employment and other arrangements entered
into in connection with the Transactions.

(iv) The Refinancing, other than the repurchases of the Existing Holdings Notes
as provided in clause (ii) of the definition of “Refinancing,” shall have been
consummated to the satisfaction of the Lenders.

(e) Financial Statements; Pro Forma Balance Sheet; Projections. The Lenders
shall have received and shall be satisfied with the form and substance of the
financial statements described in Section 3.04 and with the forecasts of the
financial performance of Holdings, Borrower and their respective Subsidiaries.

(f) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness or preferred stock other than (i) the Loans and
Credit Extensions hereunder, (ii) the Second Lien Notes, (iii) the Indebtedness
listed on Schedule 6.01(b) and (iv) Indebtedness owed to Borrower or any
Guarantor.

(g) Opinions of Counsel. Administrative Agent shall have received, on behalf of
itself, the other Agents, the Arranger, the Lenders and Issuing Bank, a
favorable written opinion of (i) Ropes & Gray LLP, counsel for the Loan Parties,
and (ii) each local counsel listed on Schedule 4.01(g), in each case (A) dated
the Closing Date, (B) addressed to the Agents, Issuing Bank and the Lenders and
(C) covering the matters set forth in Exhibit N and such other matters relating
to the Loan Documents and the Transactions as Administrative Agent shall
reasonably request.

(h) Solvency Certificate and Other Reports. Administrative Agent shall have
received a solvency certificate in the form of Exhibit O, dated the Closing Date
and signed by the chief financial officer of Borrower.

(i) Requirements of Law. The Lenders shall be satisfied that the Holdings, its
Subsidiaries and the Transactions shall be in full compliance with all material
Requirements of Law, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.

(j) Consents. The Lenders shall be satisfied that all requisite Governmental
Authorities and third parties shall have approved or consented to the
Transactions, and there shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.

 

-80-



--------------------------------------------------------------------------------

(k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, Borrower and the
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

(l) Fees. The Arranger and Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the reasonable legal fees and expenses of Winston & Strawn LLP,
special counsel to the Agents, and the fees and expenses of any local counsel,
foreign counsel, appraisers, consultants and other advisors) required to be
reimbursed or paid by Borrower hereunder or under any other Loan Document.

(m) Personal Property Requirements. Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii) the Intercompany Note executed by and among Holdings and each of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;

(iii) all other certificates, agreements or instruments necessary to perfect
Collateral Agent’s security interest in all Chattel Paper, all Instruments and
all Investment Property of each Loan Party (as each such term is defined in the
Security Agreements and to the extent required by the Security Agreements);

(iv) UCC and PPSA financing statements in appropriate form for filing under the
UCC, the PPSA, filings with the United States Patent and Trademark Office and
United States Copyright Office and such other documents under applicable
Requirements of Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents;

(v) certified copies of UCC, PPSA, United States Patent and Trademark Office and
United States Copyright Office, U.S. tax lien searches, judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents that name any Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that Collateral Agent deems necessary
or appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Collateral Liens or any
other Liens acceptable to Collateral Agent);

(vi) Within ninety (90) days after the Closing Date (or such later date as may
be agreed to by Administrative Agent), with respect to each location set forth
on Schedule 4.01(m)(vi), a Landlord Access Agreement or Bailee Letter, as
applicable; provided that no such Landlord Access Agreement or Bailee Letter
shall be required with respect to any Real Property that could not be obtained
after the Loan Party that is the lessee of such Real Property or owner of

 

-81-



--------------------------------------------------------------------------------

the inventory or other personal property Collateral stored with the bailee
thereof, as applicable, shall have used all commercially reasonable efforts to
do so; and

(vii) evidence acceptable to Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

(n) Real Property Requirements. Within ninety (90) days after the Closing Date
(or such later date as may be agreed to by Administrative Agent), Collateral
Agent shall have received:

(i) a Mortgage encumbering each Mortgaged Property in favor of the applicable
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent;

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by Collateral Agent in order for the owner or holder of the
fee interest constituting such Mortgaged Property to grant the Lien contemplated
by the Mortgage with respect to such Mortgaged Property;

(iii) with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount equal to not
less than 115% of the fair market value of such Mortgaged Property and fixtures,
which policy (or such marked-up commitment) (each, a “Title Policy”) shall
(A) be issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to Collateral Agent, (C) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (D) have been supplemented by
such endorsements (or where such endorsements are not available in a particular
jurisdiction, opinions of special counsel, architects or other professionals or
other evidence reasonably acceptable to Collateral Agent) as shall be reasonably
requested by Collateral Agent (including endorsements on matters relating to
usury, first loss, last dollar, zoning, contiguity, revolving credit, doing
business, non-imputation, public road access, survey, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit, and so-called comprehensive coverage over covenants and
restrictions), and (E) contain no exceptions to title other than Permitted
Collateral Liens or other exceptions reasonably acceptable to Collateral Agent;

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called

 

-82-



--------------------------------------------------------------------------------

“gap” indemnification) as shall be required to induce the Title Company to issue
the Title Policy/ies and endorsements contemplated above;

(v) evidence reasonably acceptable to Collateral Agent of payment by Borrower of
all Title Policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to above;

(vi) with respect to each Real Property or Mortgaged Property, copies of all
Leases in which Borrower or any Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any. To the extent any of the
foregoing affect any Mortgaged Property, such agreement shall be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or, as reasonably required by Collateral Agent, pursuant
to a subordination, non-disturbance and attornment agreement, and shall
otherwise be reasonably acceptable to Collateral Agent;

(vii) with respect to each Mortgaged Property, each Company shall have made all
notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;

(viii) Surveys with respect to each Mortgaged Property;

(ix) A local counsel opinion with respect to each Mortgaged Property in form and
substance reasonably satisfactory to Collateral Agent; and

(x) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each U.S. Mortgaged Property.

(o) Insurance. Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name Collateral Agent, on behalf of the Secured Parties, as additional insured,
in form and substance reasonably satisfactory to Administrative Agent.

(p) USA PATRIOT Act. The Lenders and Administrative Agent shall have timely
received the information required under Section 10.13.

(q) Cash Management. Within ninety (90) days after the Closing Date (or such
later date as may be agreed to by Administrative Agent), the Cash Management
System shall have been implemented as required under Section 2.21 and
Administrative Agent shall have received executed Control Agreements from all of
the financial institutions where the Loan Parties maintain Blocked Accounts.

Section 4.02 Conditions to All Credit Extensions.

The obligation of each Lender and Issuing Bank to make any Credit Extension
(including the initial Credit Extension) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.

(a) Notice. Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, Issuing
Bank and Administrative Agent shall have received an LC Request as required by
Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, Swingline
Lender and Administrative Agent shall have received a Borrowing Request as
required by Section 2.17(b).

 

-83-



--------------------------------------------------------------------------------

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default or
Event of Default shall have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it.

(e) USA PATRIOT Act. With respect to Letters of Credit issued for the account of
a Subsidiary only, the Lenders and Administrative Agent shall have timely
received the information required under Section 10.13.

(f) Borrowing Base Certificate. With respect to the first Credit Extension after
the Closing Date, Administrative Agent shall have received a Borrowing Base
Certificate as of the last day of the immediately preceding month, in form and
substance satisfactory to Administrative Agent.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b), (c), (d) (to its knowledge), (e) and
(f) have been satisfied. Borrower shall provide such information as
Administrative Agent may reasonably request to confirm that the conditions in
Sections 4.02(b), (c), (d) (to its knowledge), (e) and (f) have been satisfied.

 

-84-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized in accordance with Section 2.18(i) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Subsidiaries to:

Section 5.01 Financial Statements, Reports, etc.

Furnish to Administrative Agent (with a copy for each Lender):

(a) Annual Reports. As soon as available and in any event within 90 days (or
such earlier date on which Holdings is required to file a Form 10-K under the
Exchange Act) after the end of each fiscal year, beginning with the fiscal year
ending December 31, 2009, (i) the consolidated balance sheet of Holdings as of
the end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ or members’ equity for such fiscal year, in comparative
form with such financial statements as of the end of, and for, the preceding
fiscal year, and notes thereto (including a note with a consolidating balance
sheet and statements of income and cash flows separating out Borrower and the
Subsidiaries), all prepared in accordance with Regulation S-X and accompanied by
an opinion of Grant Thornton LLP or other independent public accountants of
recognized national standing reasonably satisfactory to Administrative Agent
(which opinion shall not be qualified as to scope or contain any going concern
or other qualification), stating that such financial statements fairly present,
in all material respects, the consolidated financial condition, results of
operations and cash flows of Holdings as of the dates and for the periods
specified in accordance with GAAP, (ii) a management report in a form reasonably
satisfactory to Administrative Agent setting forth results of operations and
cash flows of Borrower and its Subsidiaries as of the end of and for such fiscal
year, as compared to budgeted amounts, and (iii) a management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent, of the
financial condition and results of operations for such fiscal year, as compared
to the previous fiscal year (it being understood that the information required
by clause (i) may be furnished in the form of a Form 10-K);

(b) Quarterly Reports. As soon as available and in any event within 45 days (or
such earlier date on which Holdings is required to file a Form 10-Q under the
Exchange Act) after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the fiscal quarter ending March 31, 2010, (i) the
consolidated balance sheet of Holdings as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto (including a note with a
consolidating balance sheet and statements of income and cash flows separating
out Borrower and the Subsidiaries), all prepared in accordance with Regulation
S-X under the Securities Act and accompanied by a certificate of a Financial
Officer stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of Holdings as of the date and for the periods specified in accordance
with GAAP consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) a management report in a
form reasonably satisfactory to Administrative Agent setting forth results of
operations and cash flows of Borrower and its Subsidiaries as of the end of and
for such fiscal quarter and for the then elapsed portion of the fiscal year, as
compared to budgeted amounts, and (iii) a management’s discussion and analysis,
in a form reasonably satisfactory to the Administrative Agent, of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year (it being understood that the information required by
clause (i) may be furnished in the form of a Form 10-Q);

(c) Monthly Reports. Within 30 days after the end of each of the first two
months of each fiscal quarter, beginning with November 2009, the consolidated
balance sheet of Holdings as of the end of each such month and the related
consolidated statements of income and cash flows of Holdings for such month and
for the then elapsed portion of the fiscal year, in comparative form with the
consolidated statements of income and cash flows for the comparable periods in
the previous fiscal year, accompanied by a certificate of a Financial Officer
stating that such financial statements fairly present, in all material

 

-85-



--------------------------------------------------------------------------------

respects, the consolidated results of operations and cash flows of Holdings as
of the date and for the periods specified in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto; and (ii) concurrently with any
delivery of financial statements under Section 5.01(a) above, beginning with the
fiscal year ending December 31, 2009, a report of the accounting firm opining on
or certifying such financial statements and stating that such audit was
conducted in accordance with generally accepted auditing standards;

(e) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

(g) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

(h) Budgets. Within 60 days after the beginning of each fiscal year, a budget
for Holdings in form reasonably satisfactory to Administrative Agent, but to
include balance sheets, statements of income and sources and uses of cash and
projected Borrowing Availability, for (i) each month of such fiscal year
prepared in detail and (ii) each fiscal year thereafter (on an annual basis),
through and including the fiscal year in which the Revolving Maturity Date
occurs, prepared in summary form, in each case, with appropriate presentation
and discussion of the principal assumptions upon which such budgets are based,
accompanied by the statement of a Financial Officer of Borrower to the effect
that the budget of Holdings is a reasonable estimate for the periods covered
thereby and, promptly when available, any significant revisions of such budget;

(i) Organization. Concurrently with any delivery of financial statements under
Section 5.01(a), an accurate organizational chart as required by
Section 3.07(c), or confirmation that there are no changes to Schedule 10(a) to
the Perfection Certificate;

(j) Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice; and

 

-86-



--------------------------------------------------------------------------------

(k) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as Administrative
Agent or any Lender may reasonably request.

Notwithstanding the foregoing, with respect to the delivery of financials
required under this Section 5.01, if Pubco exists, balance sheets, statements
and budgets of Pubco shall be provided instead of those for Holdings.

Section 5.02 Litigation and Other Notices.

Furnish to Administrative Agent written notice of the following promptly (and,
in any event, within three Business Days) after the same shall have come to the
attention of a Responsible Officer:

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Company or any Subsidiary thereof that could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

(d) the occurrence of a Casualty Event; and

(e) (i) the incurrence of any material Lien (other than Permitted Collateral
Liens) on, or material claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.

Section 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay its monetary obligations and perform its other material obligations
under all Leases; and except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements

 

-87-



--------------------------------------------------------------------------------

and replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of property,
consolidations or mergers by or involving any Company in accordance with
Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

Section 5.04 Insurance.

(a) Generally. Maintain adequate insurance at all times on all Collateral, as
reflected in Schedule 3.19, by companies rated A-, VII or better by A.M. Best;
maintain such insurance, to such extent and against such risks as is reflected
in Schedule 3.19, including insurance with respect to Mortgaged Properties and
other properties material to the business of the Companies against such
casualties and contingencies and of such types and in such amounts with such
deductibles as is reflected in Schedule 3.19, and obtain such other insurance
against risks as Administrative Agent may from time to time reasonably require
(such policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to Administrative Agent and Collateral Agent); provided
that with respect to physical hazard insurance, neither Collateral Agent nor the
applicable Company shall agree to the adjustment of any claim thereunder without
the consent of the other (such consent not to be unreasonably withheld or
delayed); provided, further, that no consent of any Company shall be required
during an Event of Default.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation or non-renewal of coverage thereof shall be effective until at
least 30 days after receipt by Collateral Agent of written notice thereof,
(ii) name Collateral Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable,
(iii) if reasonably requested by Collateral Agent, include a breach of warranty
clause and (iv) be reasonably satisfactory in all other respects to Collateral
Agent. Borrower shall provide Collateral Agent with 30 days prior written notice
of any material reduction in amount or material change in coverage.

(c) Notice to Agents. Notify Administrative Agent and Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to Administrative Agent and
Collateral Agent a duplicate original copy of such policy or policies.

(d) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as Administrative Agent or the Required Lenders
may from time to time require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time.

(e) Broker’s Report. Deliver to Administrative Agent and Collateral Agent and
the Lenders a report of a reputable insurance broker with respect to such
insurance and such supplemental reports with respect thereto as Administrative
Agent or Collateral Agent may from time to time reasonably request.

 

-88-



--------------------------------------------------------------------------------

(f) Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to Administrative
Agent, (i) contest the applicability or enforceability of any such Insurance
Requirements by appropriate legal proceedings, the prosecution of which does not
constitute a basis for cancellation or revocation of any insurance coverage
required under this Section 5.04 or (ii) cause the Insurance Policy containing
any such Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 5.04.

Section 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its material obligations promptly and in
accordance with their terms and pay and discharge promptly when due all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, services,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
other than a Permitted Lien upon such properties or any part thereof; provided
that such payment and discharge shall not be required with respect to any such
Tax, assessment, charge, levy or claim so long as (x)(i) the validity or amount
thereof shall be contested in good faith by appropriate proceedings timely
instituted and diligently conducted and the applicable Company shall have set
aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (iii) in the case of
Collateral, the applicable Company shall have otherwise complied with the
Contested Collateral Lien Conditions and (y) the failure to pay could not
reasonably be expected to result in a Material Adverse Effect.

(b) Filing of Returns. Timely and correctly file all material Tax Returns
required to be filed by it. Withhold, collect and remit all material Taxes that
it is required to collect, withhold or remit.

Section 5.06 Employee Benefits.

Comply in all material respects with the applicable provisions of ERISA and the
Code and (b) furnish to Administrative Agent (x) as soon as possible after, and
in any event within 5 days after any Responsible Officer of any Company or any
ERISA Affiliates of any Company knows or has reason to know that, any ERISA
Event has occurred that, alone or together with any other ERISA Event could
reasonably be expected to result in liability of the Companies or any of their
ERISA Affiliates in an aggregate amount exceeding $1,000,000 or the imposition
of a Lien, a statement of a Financial Officer of Borrower setting forth details
as to such ERISA Event and the action, if any, that the Companies propose to
take with respect thereto; (y) upon request by Administrative Agent, copies of
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as Administrative Agent shall reasonably request
and (z) promptly following any request by Administrative Agent therefor, on and
after the effectiveness of the

 

-89-



--------------------------------------------------------------------------------

Pension Protection Act of 2006, copies of (i) any documents described in
Section 101(k) of ERISA that any Company or its ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(1) of ERISA that any Company or its ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if any Company or its ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the applicable Company or ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof. No Company will allow any such Foreign Plan to
be terminated if the effect thereof could reasonably be expected to result in a
Material Adverse Effect

Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Each
Company will permit any representatives designated by Administrative Agent to
visit and inspect the financial records and the property of such Company, upon
reasonable notice, at reasonable times and as often as reasonably requested and
to make extracts from and copies of such financial records, and permit any
representatives designated by Administrative Agent to discuss the affairs,
finances, accounts and condition of any Company with the officers and employees
thereof and advisors therefor (including independent accountants, subject to the
Administrative Agent executing accountants’ customary letters); provided, that
unless an Event of Default has occurred and is continuing, inspections are
limited to four (4) in any calendar year.

(b) Within 150 days after the end of each fiscal year of the Companies, at the
request of Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location, venue and time or, at the option of Administrative
Agent, by conference call, the costs of such venue or call to be paid by
Borrower) with all Lenders who choose to attend such meeting, at which meeting
shall be reviewed the financial results of the previous fiscal year and the
financial condition of the Companies and the budgets presented for the current
fiscal year of the Companies.

Section 5.08 Use of Proceeds.

Use the proceeds of the Loans only for the purposes set forth in Section 3.12
and request the issuance of Letters of Credit only for the purposes set forth in
the definition of Commercial Letter of Credit or Standby Letter of Credit, as
the case may be.

Section 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and use commercially reasonable efforts to cause all lessees and
other persons occupying Real Property owned, operated or leased by any Company
to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; obtain and
renew all material Environmental Permits applicable to its operations and Real
Property; and conduct all Responses required by, and in accordance with,
Environmental Laws; provided that no Company shall be required to undertake any
Response to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities

 

-90-



--------------------------------------------------------------------------------

reasonably likely to cure such Default in accordance with Environmental Laws, at
the written request of Administrative Agent or the Required Lenders through
Administrative Agent, provide to the Lenders within 45 days after such request,
at the expense of Borrower, an environmental assessment report regarding the
matters which are the subject of such Default, including, where appropriate,
soil and/or groundwater sampling, prepared by an environmental consulting firm
and, in the form and substance, reasonably acceptable to Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or Response to address them.

Section 5.10 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.10, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 30 days after the acquisition thereof or such later date as may
be agreed to by Administrative Agent) (i) execute and deliver to Administrative
Agent and Collateral Agent such amendments or supplements to the relevant
Security Documents or such other documents as Administrative Agent or Collateral
Agent shall deem necessary or advisable to grant to Collateral Agent, for its
benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Collateral Liens, and
(ii) take all actions necessary to cause such Lien to be duly perfected to the
extent required by such Security Document in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by Administrative Agent. Borrower
shall otherwise take such actions and execute and/or deliver to Collateral Agent
such documents as Administrative Agent or Collateral Agent shall require to
confirm the validity, perfection and priority of the Lien of the Security
Documents on such after-acquired properties.

(b) With respect to any person that is or becomes a Subsidiary after the Closing
Date, promptly (and in any event within 30 days after such person becomes a
Subsidiary or such later date as may be agreed to by Administrative Agent)
(i) deliver to Collateral Agent the certificates, if any, representing all of
the Equity Interests of such Subsidiary, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (A) to execute a
Joinder Agreement or such comparable documentation to become a Subsidiary
Guarantor and a joinder agreement to the applicable Security Agreement,
substantially in the form annexed thereto or, in the case of a Foreign
Subsidiary, execute a security agreement compatible with the laws of such
Foreign Subsidiary’s jurisdiction in form and substance reasonably satisfactory
to Administrative Agent, and (B) to take all actions necessary or advisable in
the opinion of Administrative Agent or Collateral Agent to cause the Lien
created by the applicable Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by Administrative Agent or Collateral Agent.
Notwithstanding the foregoing, (1) the Equity Interests required to be delivered
to Collateral Agent pursuant to clause (i) of this Section 5.10(b) shall not
include any Equity Interests of a Foreign Subsidiary created or acquired after
the Closing Date and (2) no Foreign Subsidiary shall be required to take the
actions specified in clause (ii) of this Section 5.10(b), if, in the case of
either clause (1) or (2), doing so would constitute an investment of earnings in
United States property under Section 956 (or a successor provision) of the Code,
which investment would or could reasonably be expected to trigger an increase in
the net income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code, as reasonably determined in
good faith by the Board of Directors of Borrower;

 

-91-



--------------------------------------------------------------------------------

provided that this exception shall not apply to (A) Voting Stock of any
Subsidiary which is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this Section 5.10(b).

(c) Promptly grant to Collateral Agent, within 60 days of the acquisition
thereof or such later date as may be agreed to by Administrative Agent, a
security interest in and Mortgage on each Real Property owned in fee by such
Loan Party as is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has a fair market value of
at least $1,000,000, as additional security for the Secured Obligations (unless
the subject property is already mortgaged to a third party to the extent
permitted by Section 6.02). Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to Administrative
Agent and Collateral Agent and shall constitute valid and enforceable perfected
Liens subject only to Permitted Collateral Liens or other Liens acceptable to
Collateral Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of Collateral Agent
required to be granted pursuant to the Mortgages and all taxes, fees and other
charges payable in connection therewith shall be paid in full. Such Loan Party
shall otherwise take such actions and execute and/or deliver to Collateral Agent
such documents as Administrative Agent or Collateral Agent shall require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including a
Title Policy, a Survey and local counsel opinion (in form and substance
reasonably satisfactory to Administrative Agent and Collateral Agent) in respect
of such Mortgage).

Section 5.11 Security Interests; Further Assurances.

Promptly, upon the reasonable request of Administrative Agent, Collateral Agent
or any Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by Administrative Agent or
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document.
Deliver or cause to be delivered to Administrative Agent and Collateral Agent
from time to time such other documentation, consents, authorizations, approvals
and orders in form and substance reasonably satisfactory to Administrative Agent
and Collateral Agent as Administrative Agent and Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by Administrative Agent,
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that Administrative Agent, Collateral Agent or such Lender may require. If
Administrative Agent, Collateral Agent or the Required Lenders determine that
they are required by a Requirement of Law to have appraisals prepared in respect
of the Real Property of any Loan Party constituting Collateral, Borrower shall
provide to Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to Administrative Agent
and Collateral Agent.

 

-92-



--------------------------------------------------------------------------------

Section 5.12 Information Regarding Collateral.

(a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given Collateral Agent and Administrative Agent not less than 30 days prior
written notice (in the form of an Officers’ Certificate), or such lesser notice
period agreed to by Collateral Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as Collateral Agent or Administrative Agent may reasonably request and
(B) it shall have taken all action reasonably satisfactory to Collateral Agent
to maintain the perfection and priority of the security interest of Collateral
Agent for the benefit of the Secured Parties in the Collateral, if applicable.
Each Loan Party agrees to promptly provide Collateral Agent with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence. Each Loan Party also agrees to promptly notify Collateral
Agent of any change in the location of any office in which it maintains books or
records relating to Collateral owned by it or any office or facility at which
Collateral is located (including the establishment of any such new office or
facility), other than changes in location to a Mortgaged Property or a leased
property subject to a Landlord Access Agreement.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to Administrative Agent and Collateral Agent a
Perfection Certificate Supplement and a certificate of a Financial Officer of
Borrower certifying that all UCC and PPSA financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the security interests and Liens under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

Section 5.13 Borrowing Base-Related Reports.

Borrower shall deliver or cause to be delivered (at the expense of Borrower) to
Administrative Agent the following:

(a) in no event later than 20 days after the end of each month for the month
most recently ended (or, during a Cash Dominion Event, upon request of
Administrative Agent, but not more frequently than weekly), a Borrowing Base
Certificate from Borrower accompanied by such supporting detail and
documentation as shall be requested by Administrative Agent in its Permitted
Discretion; provided that any Borrowing Base Certificate delivered pursuant to
this Section 5.13(a) other than with respect to month’s end may be based on such
reasonable estimates as may be mutually acceptable to Borrower and
Administrative Agent;

(b) upon request by Administrative Agent, and in no event later than 30 days
after the end of each month (i) a monthly trial balance showing Accounts
outstanding aged from statement date as follows: 1 to 30 days, 31 to 60 days, 61
to 90 days and 91 days or more, accompanied by a comparison to the prior month’s
trial balance and such supporting detail and documentation as shall be requested
by Administrative Agent in its Permitted Discretion and (ii) a summary of
Inventory by location and type accompanied by such supporting detail and
documentation as shall be requested by Administrative Agent

 

-93-



--------------------------------------------------------------------------------

in its Permitted Discretion (in each case, together with a copy of all or any
part of such delivery requested by any Lender in writing after the Closing
Date);

(c) at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(a), (b) and (c), a reconciliation of the Accounts
trial balance and quarter-end Inventory reports of Borrower to the general
ledger of Borrower, accompanied by such supporting detail and documentation as
shall be requested by Administrative Agent in its Permitted Discretion; and

(d) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as Administrative Agent
shall from time to time request in its Permitted Discretion.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.13 shall constitute a representation and warranty by
Borrower that the statements and information contained therein are true and
correct in all material respects on and as of such date.

Section 5.14 Borrowing Base Verification; Inventory Appraisals.

Any of Administrative Agent’s officers, designated employees or agents shall
have the right, at any reasonable time or times on reasonable prior notice to
Borrower, in the name of Administrative Agent, to verify the validity, amount or
any other matter relating to Accounts or Inventory by mail, telephone,
electronic communication, personal inspection or otherwise and to conduct field
audits of the financial affairs and Collateral of the Loan Parties. The Loan
Parties shall cooperate fully with Administrative Agent in an effort to
facilitate and promptly conclude any such verification process. The Loan Parties
shall cooperate fully with Administrative Agent and its agents during all
(x) Collateral field audits, which shall be at Borrower’s expense and shall be
conducted, at the request of Administrative Agent, not more than two (2) times
during any twelve month period, absent an Event of Default and so long as
Borrowing Availability is equal to at least $10,000,000, (y) Inventory
Appraisals, which shall be at Borrower’s expense and shall be conducted, at the
request of Administrative Agent, not more than two (2) times, during any twelve
month period, absent an Event of Default and so long as Borrowing Availability
is equal to at least $10,000,000, or (z) in the case of both Collateral field
audits and Inventory Appraisals, following the occurrence and during the
continuation of an Event of Default or any time when Borrowing Availability is
less than $10,000,000, more frequently at Administrative Agent’s reasonable
request.

Section 5.15 Post-Closing Collateral Matters.

Execute and deliver the documents and complete the tasks set forth on Schedule
5.15, in each case within the time limits specified on such schedule.

 

-94-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized in accordance with Section 2.18(i) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:

Section 6.01 Indebtedness.

Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(b), (ii) refinancings or renewals thereof; provided that (A) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed or refinanced,
plus the amount of any premiums required to be paid thereon and reasonable fees
and expenses associated therewith, (B) such refinancing Indebtedness has a later
or equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed or refinanced and (C) the covenants, events of
default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced, and
(iii) Indebtedness under the Second Lien Notes issued on the Closing Date and
any related guarantees (including any notes and guarantees issued in exchange
therefor in accordance with the registration rights document entered into in
connection with the issuance of such Second Lien Notes and any related
guarantees) and any refinancing or renewal of such Second Lien Notes (together
with any notes and guarantees issued in exchange for such refinancing or renewed
Indebtedness in accordance with any registration rights agreement entered into
in connection therewith); provided that any such refinancing or renewal of such
Second Lien Notes shall (A) be used solely to refinance (including the payment
of premium, accrued and unpaid interest and fees and expenses in connection
therewith) and replace such Second Lien Notes in full, (B) be in an aggregate
principal amount not to exceed $180 million, (C) be subject to the terms of the
Intercreditor Agreement and (D) contain terms and conditions no worse for the
Secured Parties or the Loan Parties than those of such Second Lien Notes as in
effect on the Closing Date;

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Section 6.04(f);

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and refinancings or renewals thereof, in an aggregate amount not to
exceed $10.0 million at any time outstanding;

(f) Indebtedness incurred by Foreign Subsidiaries in an aggregate amount not to
exceed $5.0 million at any time outstanding;

(g) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of

 

-95-



--------------------------------------------------------------------------------

credit supporting such bid, performance or surety bonds, workers’ compensation
claims, self-insurance obligations and bankers acceptances (in each case other
than for an obligation for money borrowed);

(h) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01;

(i) Attributable Indebtedness resulting from Sale and Leaseback Transactions
incurred by any Loan Party in an aggregate amount not to exceed $5.0 million at
any time outstanding, and refinancing or renewals thereof;

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(l) [Intentionally Omitted];

(m) (i) Indebtedness consisting of additional Second Lien Notes and any related
guarantees after the Closing Date; provided, that (A) the Consolidated Net
Leverage Ratio (as defined in the Second Lien Indenture as in effect on the date
hereof) as of the date of incurrence of such Indebtedness after giving pro forma
effect thereto is equal to or less than 4.00 to 1.00, (B) such additional Second
Lien Notes and the Liens securing such additional Second Lien Notes shall be
subject to the Intercreditor Agreement and (C) the entire net proceeds of such
Indebtedness are used to Retire Parent Debt (including the payment of premium,
accrued and unpaid interest and fees and expenses in connection therewith) in
accordance with the provisions hereof, together with any notes and guarantees
issued in exchange for such additional Second Lien Notes in accordance with any
registration rights agreement entered into in connection therewith; and
(ii) refinancings or renewals thereof (together with any notes and guarantees
issued in exchange for such Indebtedness in accordance with any registration
rights agreement entered into in connection therewith); provided that any such
refinancing or renewal of such additional Second Lien Notes shall (A) be used
solely to refinance and replace such additional Second Lien Notes in full,
(B) be in an aggregate principal amount not to exceed the principal amount (plus
the payment of premium, accrued and unpaid interest and fees and expenses in
connection therewith) of the Second Lien Notes being refinanced, (C) be subject
to the terms of the Intercreditor Agreement and (D) contain terms and conditions
no worse for the Secured Parties or the Loan Parties than those of such
additional Second Lien Notes as in effect on the date of incurrence of such
additional Second Lien Notes;

(n) (i) Indebtedness consisting of new unsecured notes or any other new
unsecured Indebtedness; provided, that (A) the Consolidated Net Leverage Ratio
(as defined in the Second Lien Indenture as in effect on the date hereof) as of
the date of incurrence of such Indebtedness after giving pro forma effect
thereto is equal to or less than 5.00 to 1.00, and (B) the entire net proceeds
of such Indebtedness are used to Retire Parent Debt (including the payment of
premium, accrued and unpaid interest and fees and expenses in connection
therewith) in accordance with the provisions hereof, together with any notes and
guarantees issued in exchange therefor in accordance with any registration
rights agreement entered into in connection therewith; and (ii) refinancings or
renewals thereof; provided that any such refinancing or renewal of such
additional unsecured Notes or other unsecured Indebtedness shall (A) replace
such additional unsecured Indebtedness in full and (B) contain terms and
conditions no worse

 

-96-



--------------------------------------------------------------------------------

for the Secured Parties or the Loan Parties than those of such additional
unsecured Indebtedness as in effect on the date of incurrence of such additional
unsecured Indebtedness;

(o) Indebtedness of any Loan Party under any Treasury Services Agreement; and

(p) other Indebtedness of any Company in an aggregate amount not to exceed $25.0
million at any time outstanding; provided that except for up to $5.0 million of
Attributable Indebtedness resulting from Sale and Leaseback Transactions, all
Indebtedness incurred and outstanding under this Section 6.01(p) shall be
unsecured.

Section 6.02 Liens.

Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;

(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
(ii) which, if they secure obligations that are then due and unpaid, are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien, and (iii) in the
case of any such Lien which has or may become a Lien against any of the
Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate principal amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such Real Property or (iii) individually or in the aggregate
materially interfering with the ordinary conduct of the business of the
Companies at such Real Property;

 

-97-



--------------------------------------------------------------------------------

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions; provided that the aggregate amount of all such judgments or awards
(and any cash and the fair market value of any property subject to such Liens)
does not exceed $2,500,000 at any time outstanding;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP and, which proceedings (or orders entered in connection
with such proceedings) have the effect of preventing the forfeiture or sale of
the property subject to any such Lien, (ii) to the extent such Liens are not
imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents, (iii) in the case of any such
Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions and (iv) the aggregate amount
of deposits at any time pursuant to clause (y) and clause (z) of this paragraph
(f) shall not exceed $3.0 million in the aggregate;

(g) Leases of the properties of any Company granted by such Company to third
parties, in each case entered into in the ordinary course of such Company’s
business so long as such Leases are subordinate in all respects to the Liens
granted and evidenced by the Security Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of any Company or (ii) materially impair the use (for its
intended purposes) or the value of the property subject thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company (other than
improvements thereon);

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

-98-



--------------------------------------------------------------------------------

(k) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder and Liens on assets existing at the time such assets are acquired
(and, in each case, not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon) and are no more
favorable to the lienholders than such existing Lien;

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;

(n) the filing of UCC (or equivalent statutes) financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;

(o) Liens securing Indebtedness incurred pursuant to Section 6.01(f); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Foreign Subsidiary incurring such Indebtedness;

(p) Liens securing Indebtedness incurred under the Second Lien Notes and any
related guarantees (including any notes and guarantees issued in exchange
therefor in accordance with the registration rights document entered into in
connection with the issuance of the Second Lien Notes and any related
guarantees);

(q) Liens securing Attributable Indebtedness permitted by Section 6.01(i) or
(p), so long as such Liens do not extend to property other than the property
subject to the Sale and Leaseback Transactions or to which such Attributable
Indebtedness relates;

(r) Encumbrances or exceptions expressly permitted pursuant to the Mortgages and
the Canadian Mortgages;

(s) rights of a supplier of unpaid goods to have access to and repossess such
goods under the Bankruptcy and Insolvency Act (Canada) and under the provisions
in the legislation of Canadian provinces;

(t) the reservations, limitations, provisos and conditions, if any, expressed in
any original grants of real or immovable property from the Crown under Canadian
Law; and

(u) Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $1.0 million at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Documents.

provided, that any Permitted Liens securing Obligations in respect of
Indebtedness are also permitted to secure Obligations in respect of any
refinancing or renewal of such Indebtedness that is expressly permitted under
this Agreement; provided, however, that no consensual Liens shall be permitted
to exist, directly or indirectly, on any Securities Collateral, other than Liens
granted pursuant to the Security Documents and the Second Lien Security
Documents.

 

-99-



--------------------------------------------------------------------------------

Section 6.03 Sale and Leaseback Transactions.

Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is permitted by
Section 6.06 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 6.02.

Section 6.04 Investment, Loan, Advances and Acquisitions.

Directly or indirectly, lend money or credit (by way of guarantee or otherwise)
or make advances to any person, or purchase or acquire any Equity Interests,
bonds, notes, debentures, guarantees or other obligations or securities of, or
any other interest in, or make any capital contribution to, any other person, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract, or purchase or acquire (in one transaction or a series of
transactions) any assets (all of the foregoing, collectively, “Investments”),
except that the following shall be permitted:

(a) the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;

(b) Investments outstanding on the Closing Date and identified on Schedule
6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Holdings, in an aggregate amount not to exceed $2.0 million at any time
outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;

(f) Investments (i) by any Company in Borrower or any existing Subsidiary
Guarantor and (ii) by a Subsidiary that is not a Subsidiary Guarantor in any
other existing Subsidiary that is not a Subsidiary Guarantor; provided that any
Investment by or in a Loan Party in the form of a loan or advance shall be
evidenced by the Intercompany Note and, in the case of a loan or advance by a
Loan Party, pledged by such Loan Party as Collateral pursuant to the Security
Documents;

(g) Investments in securities of trade creditors or customers in the ordinary
course of business received in settlement of bona fide disputes, upon
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(h) Permitted Acquisitions;

 

-100-



--------------------------------------------------------------------------------

(i) mergers and consolidations in compliance with Section 6.05;

(j) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;

(k) Borrower may establish (i) Wholly Owned Subsidiaries to the extent permitted
by Section 6.13 and (ii) non-Wholly Owned Subsidiaries and/or joint ventures to
the extent that Investments in such non-Wholly Owned Subsidiaries and/or joint
ventures shall not exceed $10.0 million at any time outstanding, after giving
effect to amounts returned to Borrower in cash (including upon disposition)
provided that, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) Trailing Pro Forma Liquidity shall be
at least $20.0 million on the day such Investment is made and each day during
the immediately preceding 30-day period and (iii) Projected Pro Forma Liquidity
shall be at least $20.0 million on each day during the immediately succeeding
30-day period beginning on the day after such date of Investment;

(l) purchases and other acquisitions of inventory, materials, equipment and
tangible and intangible property in the ordinary course of business;

(m) leases of real or personal property in the ordinary course of business and
in accordance with the Security Documents; and

(n) other Investments in an aggregate amount not to exceed $7.5 million at any
time outstanding provided that, (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) Trailing Pro Forma
Liquidity shall be at least $20.0 million on the day such Investment is made and
each day during the immediately preceding 30-day period and (iii) Projected Pro
Forma Liquidity shall be at least $20.0 million on each day during the
immediately succeeding 30-day period beginning on the day after such date of
Investment.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Borrower or any Subsidiary
Guarantor.

Section 6.05 Mergers and Consolidations.

Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:

(a) Asset Sales in compliance with Section 6.06;

(b) acquisitions in compliance with Section 6.04;

(c) any Company may merge or consolidate with or into Borrower or any Subsidiary
Guarantor (as long as Borrower is the surviving person in the case of any merger
or consolidation involving Borrower and a Subsidiary Guarantor is the surviving
person and remains a Wholly Owned Subsidiary of Borrower in any other case);
provided that the Lien on and security interest in such property granted or to
be granted in favor of Collateral Agent under the Security Documents shall be
maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable; and

(d) subject to compliance with the provisions of Section 5.12, any Subsidiary
may change its form, dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

 

-101-



--------------------------------------------------------------------------------

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents and the Second Lien Security Documents, and, so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Section 6.05, the Agents shall take all actions they deem appropriate in order
to effect the foregoing.

Section 6.06 Asset Sales.

Effect any Asset Sale, or agree to effect any Asset Sale, except that the
following shall be permitted:

(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;

(b) Asset Sales at fair market value; provided that (i) at the time of such
Asset Sale, no Default shall exist or would result from such Asset Sale,
(ii) the aggregate fair market value of assets disposed in respect of all Asset
Sales pursuant to this clause (b) shall not exceed $10.0 million in any four
consecutive fiscal quarters of Borrower, and (iii) at least 75% of the purchase
price for all property subject to such Asset Sale shall be paid to Holdings or
such Subsidiary solely in cash and Cash Equivalents;

(c) Leases or licenses of real or personal or intellectual property in the
ordinary course of business and in accordance with the applicable Security
Documents;

(d) Asset Sales in connection with Sale and Leaseback Transactions permitted
under Sections 6.01(i) and (p);

(e) mergers and consolidations in compliance with Section 6.05; and

(f) Investments in compliance with Section 6.04.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and, so long as Borrower shall have provided the Agents
such certifications or documents as any Agent shall reasonably request in order
to demonstrate compliance with this Section 6.06, the Agents shall take all
actions they deem appropriate in order to effect the foregoing. For purposes of
Section 6.06(b)(iii), the following shall be deemed to be cash: (a) the
assumption of any liabilities of Intermediate Holdings or any Subsidiary with
respect to, and the release of Intermediate Holdings or such Subsidiary from all
liability in respect of, any Indebtedness of Intermediate Holdings or the
Subsidiaries permitted hereunder (in the amount of such Indebtedness) that is
due and payable within one year of the consummation of such Asset Sale and
(b) securities received by Intermediate Holdings or any Subsidiary from the
transferee that are immediately convertible into cash without breach of their
terms or the agreement pursuant to which they were purchased and that are
promptly converted by Intermediate Holdings or such Subsidiary into cash.

 

-102-



--------------------------------------------------------------------------------

Section 6.07 Dividends.

Authorize, declare or pay, directly or indirectly, any Dividends with respect to
any Company, except that the following shall be permitted:

(a) Dividends by any Company to Borrower or any Guarantor that is a Wholly Owned
Subsidiary of Borrower;

(b) payments to Holdings to permit Holdings, and the subsequent use of such
payments by Holdings, to repurchase or redeem Qualified Capital Stock of
Holdings held by officers, directors or employees or former officers, directors
or employees (or their transferees, estates or beneficiaries under their
estates) of any Company, upon their death, disability, retirement, severance or
termination of employment or service or pay interest in respect of Holdings
Employee Notes; provided that the aggregate cash consideration paid for all such
redemptions and payments of any kind or nature shall not exceed, in any fiscal
year, the sum of (x) $3.0 million (and up to 100% of such $3.0 million not used
in any fiscal year may be carried forward to the next succeeding (but no other)
fiscal year), plus (y) the amount of any Net Cash Proceeds received by or
contributed to Borrower from the issuance and sale since the Closing Date of
Qualified Capital Stock of Holdings to officers, directors or employees of any
Company that have not been used to make any repurchases, redemptions or payments
under this clause (b), plus (z) the net cash proceeds of any “key-man” life
insurance policies of any Company that have not been used to make any
repurchases, redemptions or payments under this clause (b);

(c) (A) to the extent actually used by Holdings or Intermediate Holdings or
another direct or indirect parent company of Borrower to pay such taxes, costs
and expenses, payments by Borrower to or on behalf of Holdings and Intermediate
Holdings or another direct or indirect parent company of Borrower in an amount
sufficient to pay franchise taxes and other fees required to maintain the legal
existence of Holdings and Intermediate Holdings or another direct or indirect
parent company of Borrower, (B) payments by Borrower to or on behalf of Holdings
and Intermediate Holdings in an amount sufficient to pay out-of-pocket legal,
accounting and filing costs and other expenses in the nature of overhead in the
ordinary course of business of Holdings and Intermediate Holdings or another
direct or indirect parent company of Borrower, and (C) payments by Borrower to
or on behalf of Holdings in an amount sufficient to pay necessary fees and
expenses relating to the escrow account to hold proceeds pending any repayment,
repurchase, redemption, defease, discharge or other retirement for value of the
Existing Holdings Notes, in the case of clauses (A), (B) and (C) in an aggregate
amount not to exceed $750,000 in any fiscal year;

(d) Permitted Tax Distributions to Holdings or Pubco (if it should be formed),
so long as Holdings or Pubco (if it should be formed) uses such distributions to
pay its taxes, or subsequently distributes such Permitted Tax Distributions to
its direct or indirect equity holders to pay attributable taxes;

(e) Dividends to Holdings in amounts sufficient to pay cash interest on the
Existing Holdings Notes when due in accordance with the terms of the Existing
Holdings Indenture as in effect on the Closing Date;

(f) Dividends to Holdings for the purpose of Retiring Parent Debt (including the
payment of premium, accrued and unpaid interest and fees and expenses in
connection therewith) using the net proceeds of Indebtedness incurred pursuant
to Section 6.01(m) or Section 6.01(n);

 

-103-



--------------------------------------------------------------------------------

(g) Dividends to Holdings for the purpose of Retiring Parent Debt (including the
payment of premium, accrued and unpaid interest and fees and expenses in
connection therewith); provided that (i) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (ii) Trailing Pro
Forma Liquidity shall be at least $15.0 million on the day such payment is made
and each day during the immediately preceding 30-day period and (iii) Projected
Pro Forma Liquidity shall be at least $15.0 million on each day during the
immediately succeeding 30-day period beginning on the day after such date of
payment;

(h) Dividends to the equity holders of Holdings; provided that, at the time any
such Dividend is paid, (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) Trailing Pro Forma Liquidity
shall be at least $20.0 million on the day such payment is made and each day
during the immediately preceding 30-day period and (iii) Projected Pro Forma
Liquidity shall be at least $20.0 million on each day during the immediately
succeeding 30-day period beginning on the day after such date of payment; and

(i) Dividends in connection with the Transactions, the proceeds of which are
used to repurchase the Existing Holdings Notes (including the payment of premium
and accrued and unpaid interest in connection therewith) and to pay fees, costs
and expenses of the Transactions.

It is understood that any Dividend to Holdings expressly permitted above may be
made via a payment to Intermediate Holdings or, in the event of its formation,
Pubco, to then be made to Holdings.

Section 6.08 Transactions with Affiliates.

Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrower and one or more
Subsidiary Guarantors), other than any transaction or series of related
transactions on terms and conditions at least as favorable to such Company as
would reasonably be obtained by such Company at that time in a comparable
arm’s-length transaction with a person other than an Affiliate, except that the
following shall be permitted:

(a) Dividends permitted by Section 6.07;

(b) loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Sections 6.01,
6.04 and 6.05;

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by a majority of the Independent Directors;

(d) payments to Saunders Karp & Megrue, LLC and Trimaran Fund Management, L.L.C.
under the Management and Monitoring Agreement as in effect on the Closing Date;

(e) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(f) the existence of, and the performance by any Loan Party of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related

 

-104-



--------------------------------------------------------------------------------

thereto) to which it is a party on the Closing Date and which has been disclosed
to the Lenders as in effect on the Closing Date, and similar agreements that it
may enter into thereafter; provided, however, that the existence of, or the
performance by any Loan Party of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the Closing
Date shall only be permitted by this Section 6.08(f) to the extent not more
adverse to the interest of the Lenders in any material respect, when taken as a
whole, than any of such documents and agreements as in effect on the Closing
Date;

(g) sales of Qualified Capital Stock of Holdings to Affiliates of Borrower not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;

(h) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Holdings or Pubco (if it should be
formed);

(i) any agreement in effect on the Closing Date and disclosed in Schedule
6.08(i) or as thereafter amended or replaced, as long as such amendment or
replacement agreement is not materially adverse, as reasonably determined by
Administrative Agent, to the interests of Borrower, any other Company, or
Secured Parties in any respect, than such agreement as it was in effect on the
Closing Date; and

(j) the Transactions as contemplated by the Transaction Documents.

Section 6.09 [RESERVED].

Section 6.10 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.

Directly or indirectly:

(a) make (or give any notice in respect thereof) any payment or prepayment of
principal on or redemption, defeasance, discharge or acquisition for value of,
or any prepayment or redemption as a result of any asset sale, change of control
or similar event of, any Indebtedness outstanding under the Second Lien Notes or
any Subordinated Indebtedness, except (i) a refinancing or renewal expressly
permitted by Section 6.01(b), Section 6.01(m) or Section 6.01(n); or (ii) any
such payment with respect to the Second Lien Notes or any Subordinated
Indebtedness; provided that (A) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (B) Trailing Pro Forma
Liquidity shall be at least $20.0 million on the day such payment is made and
each day during the immediately preceding 30-day period and (C) Projected Pro
Forma Liquidity shall be at least $20.0 million on each day during the
immediately succeeding 30-day period beginning on the day after such date of
payment;

(b) amend or modify, or permit the amendment or modification of, any provision
of any document governing any Material Indebtedness, other than the Existing
Holdings Notes or any other Indebtedness issued by Holdings (and having recourse
solely to Holdings) and expressly permitted under Section 6.14(a)(ii), if such
amendment or modification would (A) increase the principal amount of such
Material Indebtedness, (B) increase the interest rate on such Material
Indebtedness by more than three (3%) percent per annum, (C) modify or add any
covenant or event of default thereunder, unless the effect of such modification
or addition is not materially adverse to any of the Loan Parties or any Secured
Party,

 

-105-



--------------------------------------------------------------------------------

(D) shorten the stated maturity date thereof or change any mandatory prepayment
provisions thereof, other than to relax such mandatory prepayment provisions,
(E) contravene the provisions of this Agreement or, in the case of the Second
Lien Notes, the Intercreditor Agreement, (F) impose duties on Administrative
Agent or Collateral Agent without its prior written consent or (G) with respect
to any other matter not addressed by (A) through (F) above, increase the
obligations of the obligors thereunder or confer any additional rights on the
lenders thereunder (or a representative on their behalf) in each case that would
be materially adverse individually or in the aggregate to any of the Loan
Parties or any Secured Party; or

(c) terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such
terminations, amendments or modifications or such new agreements which are not
adverse in any material respect to the interests of any of the Loan Parties or
any of the Secured Parties.

Section 6.11 Limitation on Certain Restrictions on Subsidiaries.

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary, or pay any Indebtedness owed to Borrower or a Subsidiary, (b) make
loans or advances to Borrower or any Subsidiary or (c) transfer any of its
properties to Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) the Existing Holdings
Notes and the Second Lien Note Documents; (iv) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of a
Subsidiary; (v) customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business; (vi) any holder
of a Lien permitted by Section 6.02 restricting the transfer of the property
subject thereto; (vii) restrictions contained in any documents governing any
Indebtedness incurred after the Closing Date, which is expressly permitted to be
incurred under this Agreement which are not more restrictive in any material
respect than those contained in the Second Lien Note Documents; (viii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(ix) any agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Subsidiary of Borrower; (x) without
affecting the Loan Parties’ obligations under Section 5.10, customary provisions
in partnership agreements, limited liability company organizational governance
documents, asset sale and stock sale agreements and other similar agreements
entered into in the ordinary course of business that restrict the transfer of
ownership interests in such partnership, limited liability company or similar
person; (xi) restrictions on cash or other deposits or net worth imposed by
suppliers or landlords under contracts entered into in the ordinary course of
business; (xii) any instrument governing Indebtedness assumed in connection with
any Permitted Acquisition, which encumbrance or restriction is not applicable to
any person, or the properties or assets of any person, other than the person or
the properties or assets of the person so acquired; (xiii) in the case of any
joint venture which is not a Loan Party in respect of any matters referred to in
clauses (b) and (c) above, restrictions in such person’s Organizational
Documents or pursuant to any joint venture agreement or stockholders agreements
solely to the extent of the Equity Interests of or property held in the subject
joint venture or other entity; or (xiv)

 

-106-



--------------------------------------------------------------------------------

any encumbrances or restrictions imposed by any amendments or refinancings that
are otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (iii) or (ix) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing.

Section 6.12 Limitation on Issuance of Capital Stock.

With respect to Intermediate Holdings, Borrower or any Subsidiary, issue any
Equity Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of Intermediate
Holdings, Borrower or any Subsidiaries in any class of the Equity Interest of
such Subsidiary; (ii) Subsidiaries of Borrower formed or acquired after the
Closing Date in accordance with Section 6.13 may issue Equity Interests to
Borrower or the Subsidiary of Borrower which is to own such Equity Interests;
and (iii) Borrower may issue common stock that is Qualified Capital Stock to
Intermediate Holdings. All Equity Interests issued in accordance with this
Section 6.12 shall, to the extent required by Sections 5.10 and 5.11 or any
Security Agreement or if such Equity Interests are issued by Borrower, be
delivered to Collateral Agent for pledge pursuant to the applicable Security
Agreement.

Section 6.13 Limitation on Creation of Subsidiaries.

Establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided that, without such consent,
Borrower may (i) establish or create one or more Wholly Owned Subsidiaries of
Borrower, (ii) establish, create or acquire one or more Subsidiaries in
connection with an Investment made pursuant to Section 6.04 or (iii) acquire one
or more Subsidiaries in connection with a Permitted Acquisition, so long as, in
each case, Section 5.10(b) shall be complied with.

Section 6.14 Business.

(a) With respect to Holdings, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of Intermediate Holdings or Pubco (if it should be formed), (ii) obligations
under the Loan Documents, the Existing Holdings Notes, any other obligations
that are non-recourse to the Loan Parties and, in each case, refinancings and
replacements thereof, (iii) the issuance of Holdings Employee Notes,
(iv) obligations under it limited partnership agreement and (v) activities,
properties and liabilities incidental to the foregoing clauses (i), (ii),
(iii) and (iv).

(b) With respect to Intermediate Holdings, engage in any business activities or
have any properties or liabilities, other than (i) its ownership of the Equity
Interests of Borrower, (ii) obligations under the Loan Documents and its limited
partnership agreement, as in effect on the date of this Agreement and as
hereafter amended in accordance with Section 6.10, and (iii) activities,
properties and liabilities incidental to the foregoing clauses (i) and (ii).

(c) With respect to Borrower and the Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which Borrower and
its Subsidiaries are engaged on the Closing Date (or, in the good faith judgment
of the Board of Directors, which are substantially related thereto or are
reasonable extensions thereof).

 

-107-



--------------------------------------------------------------------------------

(d) With respect to Norcraft Finance Corp., a Delaware corporation and a wholly
owned subsidiary of Borrower (“Norcraft Finance”), hold any material assets,
become liable for any material obligations, engage in any trade or business, or
conduct any business activity, other than (i) the issuance of its Equity
Interests to Borrower or any Subsidiary Guarantor, (ii) the incurrence of
Indebtedness as a co-obligor or guarantor, as the case may be, under the Second
Lien Notes, the Loan Documents or any other Indebtedness permitted hereunder;
provided that the net proceeds of such Indebtedness are not retained by Norcraft
Finance, and (iii) activities incidental thereto.

(e) With respect to Pubco, if it is formed, engage in any business activities or
have any properties or liabilities other than (i) its ownership of the Equity
Interests of Intermediate Holdings, (ii) obligations under the Loan Documents,
any obligations that are non-recourse to the Loan Parties and, in each case,
refinancings and replacements thereof and (iii) activities, properties and
liabilities incidental to the foregoing clauses (i), (ii) and (iii)

Section 6.15 Limitation on Accounting Changes.

Make or permit any change in accounting policies or reporting practices, without
the consent of the Required Lenders, which consent shall not be unreasonably
withheld, except changes that are required by GAAP.

Section 6.16 Fiscal Year.

Change its fiscal year-end to a date other than December 31.

Section 6.17 No Further Negative Pledge.

Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) the Second Lien Note Documents; (4) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations;
(5) any “equal and ratable” clause in any unsecured debt permitted under
Section 6.01(n) and (6) any prohibition or limitation that (a) exists pursuant
to applicable Requirements of Law, (b) consists of customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of leasehold interests contained in any
Lease governing a leasehold interest of Borrower or a Subsidiary, (d) exists in
any agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary, (e) consists of customary provisions
restricting assignment of any agreement entered into by a Loan Party in the
ordinary course of business consistent with its historic business practices or
(f) is imposed by any amendments or refinancings that are otherwise permitted by
the Loan Documents of the contracts, instruments or obligations referred to in
clause (3) or (6)(d); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.

 

-108-



--------------------------------------------------------------------------------

Section 6.18 Compliance with Anti-Terrorism Laws.

(a) Directly or indirectly, in connection with the Loans, knowingly (i) conduct
any business or engage in making or receiving any contribution of funds, goods
or services to or for the benefit of any Embargoed Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(b) Directly or indirectly, in connection with the Loans, knowingly cause or
permit any of the funds of such Loan Party that are used to repay the Loans to
be derived from any unlawful activity with the result that the making of the
Loans would be in violation of any Anti-Terrorism Law.

(c) Knowingly cause or permit (i) an Embargoed Person to have any direct or
indirect interest in or benefit of any nature whatsoever in the Loan Parties or
(ii) any of the funds or properties of the Loan Parties that are used to repay
the Loans to constitute property of, or be beneficially owned directly or
indirectly by, an Embargoed Person.

(d) The Loan Parties shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.18.

Section 6.19 Borrower Limited Partnership Agreement.

Amend or modify, or permit the amendment or modification of Section 3.6 or
Section 4.4 of Borrower’s Agreement of Limited Partnership, dated October 21,
2003, among General Partner and Intermediate Holdings.

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee.

The Guarantors hereby jointly and severally guarantee, as a primary obligor and
not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the Loans made by the Lenders to, and the Notes held by each Lender
of, Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Hedging
Agreement or Treasury Services Agreement entered into with a counterparty that
is a Secured Party, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

-109-



--------------------------------------------------------------------------------

Section 7.02 Obligations Unconditional.

The obligations of the Guarantors under Section 7.01 shall constitute a guaranty
of payment and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of Borrower under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee

 

-110-



--------------------------------------------------------------------------------

therefor or right of offset with respect thereto. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

Section 7.03 Reinstatement.

The obligations of the Guarantors under this Article VII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 7.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Note evidencing such Indebtedness.

Section 7.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of Borrower under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Section 8.01
(and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.

Section 7.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 7.07 Continuing Guarantee.

The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.

 

-111-



--------------------------------------------------------------------------------

Section 7.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 7.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a person or persons, none of which is
Borrower or a Subsidiary, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and the pledge of such Equity Interests to Collateral Agent
pursuant to the Security Agreements shall be automatically released, and, so
long as Borrower shall have provided the Agents such certifications or documents
as any Agent shall reasonably request, Collateral Agent shall take such actions
as are necessary to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents, so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Agreement; provided that such Guarantor is also released from its obligations
under the Second Lien Note Documents on the same terms.

Section 7.10 Right of Contribution.

Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 7.04. The provisions of this Section 7.10 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to Administrative Agent,
Issuing Bank, Swingline Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to Administrative Agent, Issuing Bank, Swingline Lender and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

Section 7.11 Interest Act (Canada).

For the purposes of the Interest Act (Canada), in any case in which an interest
or fee rate is stated in this Agreement to be calculated on the basis of a
number of days that is other than the number in a calendar year, the yearly rate
to which such interest or fee rate is equivalent is equal to such interest or
fee rate multiplied by the actual number of days in the year in which the
relevant interest or fee payment accrues and divided by the number of days used
as the basis for such calculation.

 

-112-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default.

Upon the occurrence and during the continuance of the following events (“Events
of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03(a) or 5.08
or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from Administrative Agent or any Lender to
Borrower;

(f) Any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that, other than in the case
of the Second Lien Notes, it shall not constitute an Event of Default pursuant
to this paragraph (f) unless the aggregate amount of all such Indebtedness
referred to in clauses (i) and (ii) exceeds $2,500,000 at any one time (provided
that, in the case of Hedging Obligations, the amount counted for this purpose
shall be the net amount payable by all Companies if such Hedging Obligations
were terminated at such time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company or the General Partner, or of a substantial part of the
property or assets of any Company or the General Partner, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
(including, without limitation, the Bankruptcy and Insolvency Act (Canada) and
the Companies’ Creditors Arrangement Act (Canada)); (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Company or the

 

-113-



--------------------------------------------------------------------------------

General Partner or for a substantial part of the property or assets of any
Company or the General Partner; or (iii) the winding-up or liquidation of any
Company or the General Partner; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) any Company or the General Partner shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law (including,
without limitation, the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada)); (ii) consent to the institution
of, or fail to contest in a timely and appropriate manner, any proceeding or the
filing of any petition described in clause (g) above; (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any Company or the General Partner or for a substantial
part of the property or assets of any Company or the General Partner; (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (other than the winding up or
liquidation of a Subsidiary of Borrower expressly permitted by this Agreement);

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $2,500,000 shall be rendered against any Company
or any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;

(j) one or more ERISA Events or similar events with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events and similar events with respect to
Foreign Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates in an aggregate amount
exceeding $1,000,000 (excluding any liability to make payments to a
Multi-Employer Plan resulting from an ERISA Event described in clauses (g) and
(h) of the definition thereof to the extent that such payments do not exceed in
any year the average payments made in the two years prior to such ERISA Event)
or in the imposition of a Lien on any properties of a Company;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder, subject to Permitted Collateral Liens (and
except as otherwise expressly provided in such Security Document)) in favor of
Collateral Agent, or shall be asserted by Borrower or any other Loan Party not
to be a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby, subject to Permitted Collateral Liens;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

 

-114-



--------------------------------------------------------------------------------

(m) there shall have occurred a Change in Control; or

(n) failure to complete the repurchase of the Existing Holdings Notes as
provided in clause (ii) of the definition of “Refinancing” on or before
December 17, 2009;

then, and in every such event (other than an event with respect to Intermediate
Holdings, Borrower or the General Partner described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event,
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Borrower, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans and Reimbursement Obligations then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans and
Reimbursement Obligations so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other Obligations
of Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by Borrower and the
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event, with respect to Intermediate
Holdings, Borrower or the General Partner described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans and Reimbursement Obligations then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 8.02 Application of Proceeds.

The proceeds received by Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral pursuant to the
exercise by Collateral Agent of its remedies shall be applied, in full or in
part, together with any other sums then held by Collateral Agent pursuant to
this Agreement, promptly by Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to Collateral Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by Collateral Agent in connection
therewith and all amounts for which Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than

 

-115-



--------------------------------------------------------------------------------

principal, Reimbursement Obligations and obligations to cash collateralize
Letters of Credit) and any fees, premiums and scheduled periodic payments due
under Hedging Agreements or Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;

(d) Fourth, to the payment in full in cash, pro rata, of principal amount of the
Obligations and any premium thereon (including Reimbursement Obligations and
obligations to cash collateralize Letters of Credit) and any breakage,
termination or other payments under Hedging Agreements and Treasury Services
Agreements constituting Secured Obligations and any interest accrued thereon;
and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and Issuing Bank hereby irrevocably appoints UBS AG,
Stamford Branch, to act on its behalf as Administrative Agent and Collateral
Agent hereunder and under the other Loan Documents and authorizes such Agents to
take such actions on its behalf and to exercise such powers as are delegated to
such Agents by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.

(b) Without prejudice to the foregoing, each of the Secured Parties hereby
irrevocably designates and appoints Administrative Agent (in such capacity, the
“Quebec Collateral Agent”) as the person holding the power of attorney (fondé de
pouvoir) of the Secured Parties as contemplated under Article 2692 of the Civil
Code of Quebec, to enter into, to take and to hold on their behalf, and for
their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by each
Canadian Guarantor granting a Lien on any Property located in the Province of
Quebec and to exercise such powers and duties which are conferred thereupon
under such deed. Each of the Secured Parties hereby additionally irrevocably
designates and appoints the Quebec Collateral Agent as agent, custodian and
depository for and on behalf of the Secured Parties (i) to hold and to be the
sole registered holder of any bond (“Bond”) issued under the Deed of Hypothec,
the whole notwithstanding Section 32 of the Act respecting the Special Powers of
Legal Persons (Quebec) or any other Requirements of Law, and (ii) to enter into,
to take and to hold on their behalf, and for their benefit, a bond pledge
agreement (“Pledge”) to be executed by such Canadian Guarantor under the laws of
the Province of Quebec and creating a Lien on the Bond as security for the
payment and performance of, inter alia, the Obligations. In this respect,
(a) the Quebec Collateral Agent as agent, custodian and depository for and on
behalf of the Secured Parties, shall keep a record indicating the names and
addresses of, and the pro rata portion of the obligations and indebtedness
secured by the Pledge, owing to each of the Secured Parties for and on behalf of
whom the Bond is so held from time to time, and (b) each of the Secured Parties
will be entitled to the benefits of any Canadian Collateral charged under the
Deed of Hypothec and the Pledge and will participate in the proceeds of
realization of any such Canadian Collateral. The Quebec Collateral Agent, in
such aforesaid capacities shall (x) have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted

 

-116-



--------------------------------------------------------------------------------

by the terms hereof, all rights and remedies given to the Quebec Collateral
Agent with respect to the Canadian Collateral charged under the Deed of Hypothec
and Pledge, any other Requirements of Law or otherwise, and (y) benefit from and
be subject to all provisions hereof with respect to the Quebec Collateral Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, the Secured Parties and/or the Canadian Guarantors.

(c) The provisions of this Article are solely for the benefit of Administrative
Agent, Collateral Agent, the Lenders and Issuing Bank, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

Section 9.02 Rights as a Lender.

Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

Section 9.03 Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to each Borrower or any of its Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or Issuing Bank.

 

-117-



--------------------------------------------------------------------------------

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to Administrative Agent or Collateral Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term us used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that Administrative Agent
may use an outside service provider for the tracking of all UCC and PPSA
financing statements required to be filed pursuant to the Loan Documents and
notification to Administrative Agent, of, among other things, the upcoming lapse
or expiration thereof, and that any such service provider shall not be deemed to
be acting at the request or on behalf of any Agent. No Agent shall be liable for
any action taken or not taken by any such service provider.

Section 9.04 Reliance by Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, Administrative Agent may presume that such condition is satisfactory to
such Lender or Issuing Bank unless Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. Each Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall be entitled to rely upon the advice of
any such counsel, accountants or experts and shall not be liable for any action
taken or not taken by it in accordance with such advice.

Section 9.05 Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent, including a sub-agent which is a non-U.S. affiliate of such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

-118-



--------------------------------------------------------------------------------

Section 9.06 Resignation of Agent.

(a) Each Agent may at any time give notice of its resignation to the Lenders,
Issuing Bank and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above provided that if the Agent shall notify Borrower and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Collateral Agent on behalf of the Lenders or Issuing Bank under any of
the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through an Agent shall instead be made by or to each Lender
and Issuing Bank directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

(b) Any resignation by UBS AG, Stamford Branch as Administrative Agent pursuant
to Section 9.06(a) shall, unless UBS AG, Stamford Branch gives notice to
Borrower otherwise, also constitute its resignation as Issuing Bank and
Swingline Lender, and such resignation as Issuing Bank and Swingline Lender
shall become effective simultaneously with the discharge of Administrative Agent
from its duties and obligations as set forth in the immediately preceding
paragraph (except as to already outstanding Letters of Credit and LC Obligations
and Swingline Loans, as to which Issuing Bank and Swingline Lender shall
continue in such capacities until the LC Exposure relating thereto shall be
reduced to zero and such Swingline Loans shall have been repaid, as applicable,
or until the successor Administrative Agent shall succeed to the roles of
Issuing Bank and Swingline Lender in accordance with the next sentence and
perform the actions required by the next sentence); provided, that, if UBS AG,
Stamford Branch is the only Issuing Bank at such time, then, unless Borrower
otherwise consents, UBS AG, Stamford Branch, as resigning Issuing Bank shall
either designate a successor Issuing Bank hereunder prior to the effectiveness
of such resignation as Issuing Bank (and such successor shall agree to act as
Issuing Bank hereunder), or shall remain as Issuing Bank hereunder. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
unless UBS AG, Stamford Branch and such successor gives notice to Borrower
otherwise, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender and (ii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing to
effectively assume the obligations of the retiring Issuing Bank with respect to
such Letters of Credit.

 

-119-



--------------------------------------------------------------------------------

At the time any such resignation of any Issuing Bank shall become effective,
Borrower shall pay all unpaid fees accrued for the account of the retiring
Issuing Bank pursuant to Section 2.05(c).

Section 9.07 Non-Reliance on Agent and Other Lenders.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has had the opportunity to review each document made available
to it on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof. Each
Lender and Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 9.08 Withholding Tax.

To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.15(a) or (c), each
Lender and Issuing Bank shall, and does hereby, indemnify Administrative Agent,
and shall make payable in respect thereof within 30 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for
Administrative Agent) incurred by or asserted against Administrative Agent by
the Internal Revenue Service or any other Governmental Authority as a result of
the failure of Administrative Agent to properly withhold tax from amounts paid
to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender or Issuing Bank by Administrative Agent shall
be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender or Issuing Bank under this Agreement or any other Loan
Document against any amount due Administrative Agent under this Section 9.08.
The agreements in this Section 9.08 shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

Section 9.09 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Bookmanagers,
Arrangers, Syndication Agent or Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, Collateral Agent, a Lender or Issuing Bank hereunder.

Section 9.10 Enforcement.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan

 

-120-



--------------------------------------------------------------------------------

Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, Administrative Agent, or as the Required Lenders may
require or otherwise direct, for the benefit of all the Lenders and Issuing
Bank; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) Issuing Bank or
Swingline Lender from exercising the rights and remedies that inure to their
benefit (solely in its capacity as Issuing Bank or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with, and subject to, the terms of this
Agreement, or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any bankruptcy or insolvency law.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to Borrower at:

c/o Norcraft Companies, L.P.

3020 Denmark Avenue, Suite 100

Eagan, Minnesota 55121

Attention: Chief Financial Officer

Telecopy No.: (651) 234-3398

with a copy to:

Apax Partners, L.P.

45 Park Avenue

New York, NY 10022

Attention: David Kim

Telecopy: (212) 319-6155

and to:

c/o KarpReilly LLC

104 Field Point Road, 2nd Floor

Greenwich, Connecticut 06830

Attention: Chris Reilly, Co-Founder

Telecopy No.: (203) 504-9912

and to:

c/o Trimaran Capital Partners, LLC

425 Lexington Avenue, 3rd Floor

New York, New York 10017

Attention: Jay Bloom, Managing Partner

Telecopy No.: (212) 885-4350

 

-121-



--------------------------------------------------------------------------------

and to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110-2624

Attention: Byung W. Choi, Esq.

Telecopy No.: (617) 951-7050

(ii) if to Administrative Agent, Collateral Agent or Issuing Bank, to it at:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Daniel Goldenberg

Telecopy No.: 203-719-3888

Email: Daniel.Goldenberg@ubs.com

with a copy to:

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: William D. Brewer, Esq.

Telecopy: (212) 294-4700

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire; and

(iv) if to Swingline Lender, to it at:

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Daniel Goldenberg

Telecopy No.: 203-719-3888

Email: Daniel.Goldenberg@ubs.com

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to Borrower, the
Agents, Issuing Bank and Swingline Lender.

 

-122-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and Issuing Bank hereunder may (subject to the provisions of this Section 10.01)
be delivered or furnished by electronic communication (including email and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Administrative Agent,
Collateral Agent or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it (including pursuant to the provisions of this
Section 10.01); provided that approval of such procedures may be limited to
particular notices or communications.

Each Loan Party hereby agrees that it will provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent or the Lenders pursuant to this Agreement and any other
Loan Document, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to Administrative Agent at Daniel.Goldenberg@ubs.com or at
such other email address(es) provided to Borrower from time to time or in such
other form as Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to Administrative Agent in the
manner specified in this Agreement or any other Loan Document or in such other
form as Administrative Agent shall require. Nothing in this Section 10.01 shall
prejudice the right of the Agents, Issuing Bank, any Lender or any Loan Party to
give any notice or other communication pursuant to this Agreement or any other
Loan Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent or Issuing Bank, as the case may be, shall
require.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

To the extent consented to by Administrative Agent in writing from time to time,
Administrative Agent agrees that receipt of the Communications (other than any
such Communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by Administrative Agent at its email address(es) set forth
above shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Loan Documents.

(c) Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the

 

-123-



--------------------------------------------------------------------------------

Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.

(d) Public/Private. Each Loan Party hereby authorizes Administrative Agent to
distribute (i) to Private Siders all Communications, including any Communication
that any Loan Party identifies in writing is to be distributed to Private Siders
only (“Private Side Communications”), and (ii) to Public Siders all
Communications other than any Private Side Communication. Borrower represents
and warrants that no Communication (other than Private Side Communications)
contains any MNPI. Borrower agrees to designate as Private Side Communications
only those Communications or portions thereof that it reasonably believes in
good faith constitute MNPI, and agrees to use all commercially reasonable
efforts not to designate any Communications provided under Section 5.01(a), (b),
(c) and (d) as Private Side Communications. “Private Siders” shall mean Lenders’
employees and representatives who have declared that they are authorized to
receive MNPI. “Public Siders” shall mean Lenders’ employees and representatives
who have not declared that they are authorized to receive MNPI; it being
understood that Public Siders may be engaged in investment and other
market-related activities with respect to Borrower’s or its affiliates’
securities or loans. “MNPI” shall mean material non-public information (within
the meaning of United States federal securities laws) with respect to Borrower,
its affiliates and any of its respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify Administrative Agent in writing from time to time
of such Lender’s designee’s email address to which notice of the availability of
Private Side Communications may be sent by electronic transmission.

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.

 

-124-



--------------------------------------------------------------------------------

Section 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of each Agent,
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or Issuing Bank may have
had notice or knowledge of such Default at the time. No notice or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by Administrative Agent,
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant, mandatory
prepayment or Default shall constitute an increase in the Commitment of any
Lender);

(ii) reduce the principal amount or premium, if any, of any Loan (except in
connection with a payment contemplated by clause (viii) below) or LC
Disbursement or reduce the rate of interest thereon including any provision
establishing a minimum rate (other than interest pursuant to Section 2.06(c)),
or reduce any Fees payable hereunder, or change the form or currency of payment
of any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));

(iii)(A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any Reimbursement Obligation or any interest, premium or fees
payable hereunder, (C) reduce the amount of, waive or excuse any such payment
(other than waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or (D) postpone the scheduled date of expiration of any
Commitment or any Letter of Credit beyond the Revolving Maturity Date, in any
case, without the written consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

 

-125-



--------------------------------------------------------------------------------

(v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release Intermediate Holdings or all or substantially all of the Subsidiary
Guarantors from their Guarantee (except as expressly provided in Article VII),
or limit their liability in respect of such Guarantee, without the written
consent of each Lender;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans consented to by the Required Lenders may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents);

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans consented to by the Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders,” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;

(xi) subordinate the Obligations to any other obligation, without the written
consent of each Lender;

(xii) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xiii) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of Administrative Agent and Issuing Bank; or

(xiv) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of Swingline Lender;

provided, further, that any waiver, amendment or modification of the
Intercreditor Agreement (and any related definitions) may be effected by an
agreement or agreements in writing entered into among Collateral Agent,
Administrative Agent and the Second Lien Collateral Agent (as defined in the
Intercreditor Agreement) (with the consent of the Required Lenders but without
the consent of any Loan

 

-126-



--------------------------------------------------------------------------------

Party, so long as such amendment, waiver or modification does not impose any
additional duties or obligations on the Loan Parties or alter or impair any
right of any Loan Party under the Loan Documents). Neither Holdings nor any of
its Subsidiaries or Affiliates will, directly or indirectly, pay or cause to be
paid any consideration, to or for the benefit of any Lender for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Agreement or any other Loan Document unless such consideration is
offered to be paid to all Lenders and is paid to all Lenders that consent, waive
or agree to amend in the time frame set forth in the documents relating to such
consent, waiver or agreement.

Notwithstanding anything to the contrary herein:

(I) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 10.02(b); and

(II) any Loan Document may be waived, amended, supplemented or modified pursuant
to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to cure a defect
or error, or to grant a new Lien for the benefit of the Secured Parties or
extend an existing Lien over additional property.

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.16(b) so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination.

Section 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent, Collateral Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for Administrative Agent and/or Collateral Agent) in connection with the
syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, including any Inventory Appraisal, or any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), including in connection with post-closing searches to confirm that
security filings and recordations have been properly made and including any
costs and expenses of the service provider referred to in Section 9.03, (ii) all

 

-127-



--------------------------------------------------------------------------------

reasonable out-of-pocket expenses incurred by Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
Administrative Agent, Collateral Agent, any Lender or Issuing Bank (including
the fees, charges and disbursements of any counsel for Administrative Agent,
Collateral Agent, any Lender or Issuing Bank; provided that Borrower shall only
be required to pay fees, charges and disbursements of one U.S. and one Canadian
counsel for Administrative Agent and one U.S. and one Canadian counsel for the
Lenders other than Administrative Agent, plus one local counsel (if necessary)
in each case), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.03, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or related negotiations in respect of
such Loans or Letters of Credit and (iv) all documentary and similar taxes and
charges in respect of the Loan Documents.

(b) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), Collateral Agent (and any sub-agent thereof) each
Lender and Issuing Bank, and each Related Party of any of the foregoing persons
(each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any party hereto or any third party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property owned, leased or operated by any Company at any time, or any
Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to pay in cash in full any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to Administrative Agent (or any sub-agent
thereof), Collateral Agent, Issuing Bank, Swingline Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to Administrative
Agent (or any such sub-agent), Collateral Agent (or any sub-agent thereof),
Issuing Bank, Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that (i) the

 

-128-



--------------------------------------------------------------------------------

unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent), Collateral Agent (or any sub-agent thereof),
Swingline Lender or Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent), Collateral Agent (or any sub-agent thereof), Swingline Lender or
Issuing Bank in connection with such capacity and (ii) such indemnity for
Swingline Lender or Issuing Bank shall not include losses incurred by Swingline
Lender or Issuing Bank due to one or more Lenders defaulting in their
obligations to purchase participations of Swingline Exposure under
Section 2.17(d) or LC Exposure under Section 2.18(d) or to make Revolving Loans
under Section 2.18(e) (it being understood that this proviso shall not affect
Swingline Lender’s or Issuing Bank’s rights against any Defaulting Lender). The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposure and unused Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor.

Section 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent, Collateral Agent, Issuing Bank,
Swingline Lender and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section 10.04, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 10.04 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by Borrower shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the other Indemnitees)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this

 

-129-



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) Borrower; provided that no consent of Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) Administrative Agent; provided that no consent of Administrative Agent shall
be required for an assignment of any Revolving Commitment to an assignee that is
a Lender with a Revolving Commitment immediately prior to giving effect to such
assignment; and

(C) Issuing Bank and Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1.0 million, unless
each of Administrative Agent and, so long as no Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned; and

(C) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section 10.04, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.04(d).

 

-130-



--------------------------------------------------------------------------------

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Administrative Agent, Issuing Bank and the Lenders
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower, Issuing Bank (with respect to Revolving Lenders only),
Collateral Agent, Swingline Lender (with respect to Revolving Lenders only) and
any Lender (with respect to its own interest only), at any reasonable time and
from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower, Administrative Agent, Issuing Bank or Swingline Lender sell
participations to any person (other than a natural person or Borrower or any of
its Affiliates) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent and the Lenders and
Issuing Bank shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12, 2.13 and
2.15 (subject to the requirements of those Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or

 

-131-



--------------------------------------------------------------------------------

assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.05 Survival of Agreement.

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, Issuing Bank or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
(unless fully cash collateralized at 105% as provided in this Agreement) is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14, 2.15 and Article X (other than Section 10.12)
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the payment
of the Reimbursement Obligations, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopier or
other electronic transmission (i.e. a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

-132-



--------------------------------------------------------------------------------

Section 10.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender,
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, Issuing Bank or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or Issuing Bank, irrespective of whether
or not such Lender or Issuing Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Borrower
or such Loan Party may be contingent or unmatured or are owed to a branch or
office of such Lender or Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, Issuing Bank and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, Issuing Bank or their respective Affiliates may have. Each Lender
and Issuing Bank agrees to notify Borrower and Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party and each other party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
Administrative Agent, Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

-133-



--------------------------------------------------------------------------------

(c) Venue. Each Loan Party and each other party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
Section 10.09(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Requirements of Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

Section 10.10 Waiver of Jury Trial.

Each party hereto hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

Section 10.11 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12 Treatment of Certain Information; Confidentiality.

Each of Administrative Agent, the Lenders and Issuing Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Lender, (g) with the consent of Borrower or (h) to the
extent such Information (x)

 

-134-



--------------------------------------------------------------------------------

becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to Administrative Agent, any Lender, Issuing Bank or any
of their respective Affiliates on a nonconfidential basis from a source other
than Borrower. For purposes of this Section, “Information” means all information
received from Borrower or any of its Subsidiaries relating to Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or Issuing
Bank on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

Section 10.13 USA PATRIOT Act Notice and Customer Verification.

Each Lender that is subject to the USA PATRIOT Act and PCTFA and Administrative
Agent (for itself and not on behalf of any Lender) hereby notify Borrower that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act and PCTFA, they are required to obtain, verify and record
information that identifies each Loan Party, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or Administrative Agent, as applicable, to verify the
identity of each Loan Party. This information must be delivered to the Lenders
and Administrative Agent no later than five days prior to the Closing Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the USA PATRIOT Act and PCTFA and is effective as to the Lenders
and Administrative Agent.

Section 10.14 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 10.15 Lender Addendum.

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to Administrative Agent a Lender Addendum duly executed by such
Lender, Borrower and Administrative Agent.

 

-135-



--------------------------------------------------------------------------------

Section 10.16 Obligations Absolute.

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

[Signature Pages Follow]

 

-136-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

/s/  Leigh Ginter

  Name:   Leigh Ginter   Title:   Chief Financial Officer NORCRAFT INTERMEDIATE
HOLDINGS, L.P. By:  

/s/  Leigh Ginter

  Name:   Leigh Ginter   Title:   Chief Financial Officer NORCRAFT FINANCE CORP.
By:  

/s/  Leigh Ginter

  Name:   Leigh Ginter   Title:   Vice President and Treasurer NORCRAFT CANADA
CORPORATION By:  

/s/  Leigh Ginter

  Name:   Leigh Ginter   Title:   Vice President and Treasurer

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Arranger, Syndication Agent and Documentation Agent

By:  

/s/  Mary E. Evans

  Name:   Mary E. Evans   Title:   Attorney-in-Fact By:  

/s/  Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director

UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent and Collateral
Agent,

By:  

/s/  Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director By:  

/s/  Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director UBS LOAN FINANCE LLC, as
Swingline Lender By:  

/s/  Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director By:  

/s/  Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director

[Signature Pages – Norcraft Credit Agreement]